         Case 3:21-cv-01275-IM         Document 1   Filed 08/26/21   Page 1 of 123




John C. Rake, OSB #105808
jrake@lvklaw.com
Larkins Vacura Kayser LLP
121 SW Morrison Street, Suite 700
Portland, Oregon 97204
Telephone: 503-222-4424

Attorney for Plaintiffs Kathryn Gavula and Barbara Wicker




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

KATHRYN GAVULA and BARBARA                      Case No. __________________
WICKER, individuals and on behalf of
themselves and all others similarly situated,
                                                CLASS ACTION COMPLAINT
       Plaintiffs;
                                                Civil RICO (18 U.S.C. § 1962)
       v.
                                                DEMAND FOR JURY TRIAL
CAMPBELL SOUP COMPANY; BEECH-
NUT NUTRITION COMPANY; NURTURE,
INC., D/B/A HAPPY FAMILY ORGANICS;
GERBER PRODUCTS COMPANY; and THE
HAIN CELESTIAL GROUP,

                       Defendants.




Page 1 - Class Action Complaint
                  Case 3:21-cv-01275-IM                       Document 1               Filed 08/26/21               Page 2 of 123




I.         Parties ..................................................................................................................................... 9

      A.           Plaintiffs .......................................................................................................................... 9
      B.           Defendants .................................................................................................................... 13
II.        Jurisdiction ........................................................................................................................... 17

III.            Factual Background .......................................................................................................... 17

      A.    The baby food industry is a large, lucrative market driven by consumer demand for
      convenience and reassurances of safety.................................................................................... 17
      B.           Arsenic, lead, cadmium, and mercury are toxic, hazardous substances. ...................... 20
           1.      Arsenic .......................................................................................................................... 22
           2.      Lead .............................................................................................................................. 24
           3.      Cadmium ....................................................................................................................... 27
           4.      Mercury ......................................................................................................................... 27
      C.     Defendants have known for years that their baby food products contained or could
      contain unsafe levels of heavy metals....................................................................................... 28
      D.      Despite Defendants’ knowledge of heavy metal contamination, they concealed the truth
      and also misled consumers about the safety of their products and the veracity of watchdog
      reports through press releases, the creation of industry groups, and advertising. .................... 34
           1. After consumer watchdog reports broke, Defendants released intentionally misleading
           statements to lull consumers and regulators into inaction. ................................................... 34
           2. Using Big Tobacco’s playbook, Defendants rush to create the Baby Food Council and
           each uses it as a vessel for fraud. .......................................................................................... 37
           3. Throughout this time, Defendants continue to falsely reassure consumers that their
           products are healthy, safe, pure, and natural. ....................................................................... 48
      E.    Despite Defendants’ knowledge of risks and representations to consumers, the recent
      Congressional Report demonstrates through internal documentation that nothing has changed,
      and Defendants continue to put children at risk and engage in food fraud. ............................. 74
           1.      Arsenic findings ............................................................................................................ 76
           2.      Lead findings ................................................................................................................ 78
           3.      Cadmium findings......................................................................................................... 79
           4.      Mercury findings........................................................................................................... 80
           5.      Uncooperative Defendant hides its contamination. ...................................................... 81


Page 2 - Class Action Complaint
               Case 3:21-cv-01275-IM                        Document 1              Filed 08/26/21               Page 3 of 123




          6. Beyond specific testing results, the Subcommittee noted serious shortcomings in
          Defendants’ overall manufacturing, testing, and sale of the products. ................................ 82
     F.      After the Congressional Report, Defendants again presented the public with misleading
     half-truths to avoid having to eliminate harmful contamination and avoid further regulation. 85
     G.          Equitable Tolling, Discovery Rule, and Fraudulent Concealment ............................... 90
IV.          Class Action Allegations................................................................................................... 92

V.        Claim .................................................................................................................................... 95

     A.    The Baby Food Council Is Infiltrated by Each Defendant and Used as An Enterprise for
     Fraud 97
     B.          The Enterprise ............................................................................................................. 101
     C.     The Pattern of Racketeering: Mail Fraud and Wire Fraud and Corruption of an Official
     Proceeding .............................................................................................................................. 103
     D.          Causation and Damages .............................................................................................. 119




Page 3 - Class Action Complaint
           Case 3:21-cv-01275-IM       Document 1       Filed 08/26/21      Page 4 of 123




                                        INTRODUCTION

          1.   Food fraud is a crime that siphons millions of dollars every year from unsuspecting

American consumers. Food fraud not only results in injury and sometimes death to the person who

consumes the altered food, but it also deprives the purchaser of the value of their purchase—i.e.,

overpayment of the product, sometimes the full amount of the purchase price.1

          2.   “Food fraud” occurs when bad actors cut corners “to profit financially. It is that

intent to profit that separates food fraud from failures in food safety and food quality.”2 Or, as PwC

has explained, “[f]ood fraud is simply defined as intentional deception using food for economic

gain.”3

          3.   Food fraud’s economic toll is growing rapidly both in America and globally:

“today’s estimates of the global financial cost of food fraud range from $6.2 billion to a massive

$40 billion per year.”4

          4.   The roots of food fraud run deep in the American economy. In 1906, Upton Sinclair

published a novel, The Jungle, to expose the horrors that were occurring in the American meat-

packing industry, including the sickness and death of children caused by contamination during




1
  Arun Chauhan, Food fraud – an evolving crime with profit at its heart, NEW FOOD (Apr. 23,
2020) (“Loss can also be paying a premium for goods that are presented as being of superior
quality, when in reality they have been made cheaply with contaminated or substitute
ingredients. This is loss through overpayment and loss caused by the use of a sub-standard or
altered product.”).
2
 Luke Cridland, Food Fraud | When Does Food Become Criminal, FOOD UNFOLDED (Dec. 17,
2020).
3
 Julia Leong & Tan Hwee Ching, Tackling food fraud, PWC.com,
https://www.pwc.com/sg/en/services/food-supply-integrity/tackling-food-fraud.html (last visited
Mar. 11, 2021).
4
 Luke Cridland, Food Fraud | When Does Food Become Criminal, FOOD UNFOLDED (Dec. 17,
2020).


Page 4 - Class Action Complaint
         Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 5 of 123




manufacturing and processing. The food manufacturers and suppliers cut corners to increase their

profits, putting profits and greed ahead of safety and honesty.

       5.      Unfortunately, more than a century later, profiteering among food companies

remains a major problem in America. In particular, widespread contamination of baby food with

toxic heavy metals is concealed from and misrepresented to the purchasers of baby food products

by many of the largest baby food manufacturers.

       6.      The greed of executives at baby food companies has caused them to orchestrate

long-running, ongoing schemes to defraud involving premium baby food. Several companies have

promised and reassured parents that their baby food products are pure, natural, safe, and healthy;

in reality, these products contain heavy metals that are impure, unnatural, unsafe, and pose a major

risk to babies and infants.

       7.      Had parents (or guardians)5 been fully informed about the contents of the baby food

they purchased, they would not have bought the premium baby food—or would have paid far less

for less-than-premium products. And no reasonable consumer would have purchased baby food

contaminated with heavy metals had that contamination been fully disclosed and made transparent.

       8.      The baby food fraud alleged in this case occurred in multiple stages. Executives at

each company devised a scheme to defraud in which baby food would be represented as something

different than what it was, which made the food not safe for consumption. Then, once their food

fraud was exposed to the public, Defendants also engaged in additional fraudulent acts to cover

up, conceal, and continue their ongoing schemes to defraud.




5
  This Complaint uses the term “parents” at times instead of “guardians”; any purchaser of baby
food within the scope of the class definition is a class member.


Page 5 - Class Action Complaint
                Case 3:21-cv-01275-IM     Document 1      Filed 08/26/21    Page 6 of 123




           9.       The mail and wire fraud statutes have a long-established meaning: each mailing

and each use of the wires in furtherance of a scheme to defraud is a separate criminal act. In turn,

given the scope of the advertising and marketing and constant use of the Internet, telephone, and

email by Defendants, each Defendant has engaged in a pattern of wire and mail fraud since at least

January 2019, when Defendants formed and began using the Baby Food Council as a vessel for

fraud.

           10.      This ongoing fraud was only recently revealed. On February 4, 2021, the U.S.

House of Representatives Committee on Oversight and Reform released the explosive report,

“Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury.”

(hereinafter “the House Staff Report” or “Congressional Report”). The House Staff Report

exposed rampant fraud, misrepresentations, fraudulent omissions, half-truths, and fraudulent

concealment committed by the nation’s seven leading baby food manufacturers in selling food to

the most vulnerable in our population: infants and toddlers.6

           11.      The House Staff Report highlighted the high levels of toxic heavy metals present

in numerous baby foods produced by Defendants, namely the four Defendants (Beech-Nut, Gerber,

Hain, and Nurture) who cooperated with Congress’s investigation.

           12.      Campbell refused to cooperate fully,7 which suggested their misconduct was even

more nefarious (particularly because it is unusual for corporations not to cooperate with federal

regulators).


6
  Staff Report, Subcommittee on Economic and Consumer Policy of the Committee on Oversight
and Reform, U.S. House of Representatives, Baby Foods Are Tainted with Dangerous Levels of
Arsenic, Lead, Cadmium, and Mercury (Feb. 4, 2021)
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf (hereinafter “House Staff Report”)
(attached as Ex. A).
7
    Id. at 2.


Page 6 - Class Action Complaint
                Case 3:21-cv-01275-IM     Document 1       Filed 08/26/21    Page 7 of 123




           13.      Although there has been no conclusion about a safe level of these hazardous heavy

metals in baby foods, the FDA sets the maximum allowable levels of these toxic heavy metals in

water bottles safe for consumption at 10 parts per billion (ppb) inorganic arsenic, 5 ppb lead, and

5 ppb cadmium.8 Similarly, the EPA only allows up to 10 ppb of arsenic, 10 ppb of lead, 5 ppb of

cadmium, and 2 ppb of mercury in public drinking water.

           14.      The levels of these toxic heavy metals that would pose health risks to infants and

children are likely far less than those set for a bottle of water because the bottled water limits are

set assuming adult consumption—not that of an infant or toddler.

           15.      The baby food at issue, examined in the House Staff Report, showed levels as high

as 91 times as much arsenic, 177 times as much lead, 69 times as much cadmium, and 5 times as

much mercury than levels allowed in bottled water.9




           16.      All of these toxins are harmful to the babies and children who ingested them.

Exposure to these heavy metals can result in:



8
    Id. at 4.
9
    Id.


Page 7 - Class Action Complaint
            Case 3:21-cv-01275-IM       Document 1       Filed 08/26/21     Page 8 of 123




                   a. Permanent decreases in IQ;

                   b. Diminished future economic productivity;

                   c. Increased risk of future criminal and antisocial behavior in children;

                   d. Affected neurological development and brain function in infants;10

                   e. Other unknown and harmful effects to children.

          17.   But baby food is big business and these companies feared that billions of dollars of

revenue might slip away if they took the precaution, time, and necessary steps to produce healthy

and safe-for-consumption baby food. So Defendants cut corners, covered up their schemes, and

have failed to recall their products or stop their campaign of lies and misrepresentations.

          18.   This criminal behavior among several of America’s top baby food manufacturers

remains ongoing and must be stopped. Fortunately, Congress passed the Racketeer Influenced and

Corrupt Organizations Act (“RICO”) in 1970 to address situations precisely like this: situations of

interstate, nationwide fraud that no state can tackle on its own and situations where federal

prosecutors and agencies either lack the resources or priorities to immediately stop the fraud (that

is not to say indictments will not follow, but indictments typically come many years later—not

immediately).

          19.   The contamination of baby food is a national problem affecting purchasers (and

children) in all 50 states. In turn, it requires a national, 50-state solution. Defendants’ divide-and-

conquer approach to state laws means they will never be held accountable to consumers in all 50

states (even in the existing lawsuits that have been filed in other federal courts) unless RICO is

utilized to stamp out their nationwide fraud scheme.




10
     Id.at 2.


Page 8 - Class Action Complaint
         Case 3:21-cv-01275-IM          Document 1       Filed 08/26/21     Page 9 of 123




        20.      This case seeks to hold these baby food producers and manufacturers accountable

where government enforcement has not (at least not yet). Defendants should be required to repay

the consumers they lied to and stole from—and be subject to whatever regulatory action and

criminal indictments that follow in the wake of this case.

   I.         PARTIES

              A. Plaintiffs

        21.      Plaintiff Kathryn Gavula is a resident of the state of Oregon and purchased baby

foods for her children produced by Defendants. Plaintiff Gavula considers how healthy baby food

products are as well as the quality control, pure ingredients, and nutritional value of those products

in making her purchasing decisions. She paid more for brands she believed were healthier and/or

safer for her children.

              a. Plaintiff Gavula purchased products from Defendant Beech-Nut, namely purees,

                 oatmeal, and rice products, approximately forty times between February 2016 and

                 May 2021 in the state of Oregon. Plaintiff Gavula read the labels of the Beech-Nut

                 products. Plaintiff Gavula purchased Beech-Nut because she believed Beech-Nut’s

                 representations that their products contained the few ingredients listed on the label

                 and the labeling suggested this was a simple, healthy option to supplement her

                 children’s diets.

              b. Plaintiff Gavula purchased products from Defendant Campbell, namely Plum

                 Organics pouches, approximately fifteen times between July 2014 and May 2021

                 in the state of Oregon. Plaintiff Gavula read the labels of the Plum Organics

                 products. Plaintiff Gavula purchased Plum Organics because she believed Plum

                 Organics’ representations on its label and relied on them that Plum’s foods were




Page 9 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1       Filed 08/26/21     Page 10 of 123




                “organic,” had a simple ingredient list, and provided a product her children would

                like.

             c. Plaintiff Gavula purchased products from Defendant Gerber, namely pouches,

                puffs, and teether crackers, approximately five times between August 2020 and

                May 2021 in the state of Oregon. Plaintiff Gavula read the labels of the Gerber

                products. Plaintiff Gavula purchased Gerber products because the label suggested

                a low number of simple ingredients and her child was a picky eater and liked the

                Gerber products.

             d. Plaintiff Gavula purchased products from Defendant Nurture, namely Happy Baby

                puffs and teether crackers, approximately forty times between June 2013 and May

                2021 in the state of Oregon. Plaintiff Gavula read the labels of the Happy Baby

                products. Plaintiff Gavula purchased Happy Baby because she believed Happy

                Baby to live up to the representations regarding ingredients used in their products.

       22.      Prior to purchasing these baby foods, Plaintiff Gavula saw Defendants’ claims on

the packaging alleging the food was nutritious, healthy, and safe, and she relied on these repetitions

in purchasing food for her children. During that time, based on Defendants’ omissions and the

false and misleading claims, warranties, representations, advertisements, and other marketing,

Plaintiff was unaware that these products contained any level of heavy metals, chemicals, or toxins,

and would not have purchased the food if that information was fully disclosed. Plaintiff was injured

by paying a premium for the baby foods that have no or very little value—or whose value was at

least less than what she paid—based on the presence of the alleged heavy metals, chemicals, and

toxins. After Plaintiff Gavula fed these products to her children, their infant lab work came back




Page 10 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 11 of 123




showing elevated lead levels. Plaintiff Gavula has suffered anguish and concern for her children

since it has been revealed that these products contain high levels of heavy metals.

       23.      Plaintiff Barbara Wicker is a resident of the state of Oregon and purchased baby

foods for her child produced by Defendants. Plaintiff Wicker does internet research and reads

books before she buys food products for her children. Plaintiff Wicker considers how healthy baby

food products are as well as the quality control, pure ingredients, and nutritional value of those

products in making her purchasing decisions. She paid more for brands she believed were healthier

and/or safer for her children.

             a. Plaintiff Wicker purchased products from Defendant Beech-Nut, namely pouches,

                purees, puffs, teether crackers, and snacks over twenty-five times between 2017

                and 2019 in Oregon. Plaintiff Wicker may recall seeing advertisements for Beech-

                Nut between 2017 and 2019 and she read the label on, the Beech-Nut products

                claiming their baby food was natural and organic. She relied on the label and these

                advertisements before purchasing food for her daughter. She purchased Beech-Nut

                because she believed Beech-Nut’s representations that their products were healthy

                for her daughter.

             b. Plaintiff Wicker purchased products from Defendant Nurture, namely Happy Baby

                pouches, purees, puffs, rice products, teether crackers, and snacks. Plaintiff Wicker

                purchased Happy Baby over fifty times between 2017 and 2021 in Oregon. Plaintiff

                Wicker visited the Happy Baby website, read the Happy Baby labels, and may have

                seen Happy Baby advertisements. Plaintiff Wicker also read The Happy Family

                Organic Superfoods Cookbook for Baby and Toddler by Shazi Visram, Happy

                Baby’s Founder and former CEO. Plaintiff Wicker purchased Happy Baby because




Page 11 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21     Page 12 of 123




                she believed Happy Baby representations and advertisements about their nutrition

                and that they were organic and healthy. Plaintiff Wicker purchased Happy Baby

                products because she believed they were healthy for her daughter.

             c. Plaintiff Wicker purchased products from Defendant Campbell, namely Plum

                Organics pouches, purees, puffs, teether crackers, snacks, snack bars, and teensy

                fruits, over fifty times between 2017 and 2021 in Oregon. Plaintiff Wicker read the

                Plum labels and visited the Plum Organics website. She believed the labels claiming

                their baby food was healthy and organic. She relied on the label before purchasing

                food for her daughter. She purchased Plum Organics because she believed

                Campbell’s representations that their products were healthy for her daughter.

             d. Plaintiff Wicker purchased products from Defendant Hain, namely Earth’s Best

                Organics pouches, purees, and snacks, over twenty-five times between 2017 and

                2020 in Oregon. Plaintiff Wicker may recall seeing advertisements for Earth’s

                Organics and she read the label on the Earth’s Best Organics products claiming

                their baby food was real and organic. She relied on the label and these

                advertisements before purchasing food for her daughter.           Plaintiff Wicker

                purchased Earth’s Best Organics because she believed Earth’s Best Organics’

                representations and advertisements that their products were healthy for her

                daughter.

       24.      Prior to purchasing these baby foods for her daughter, Plaintiff Wicker saw

Defendants’ advertisements and claims on the packaging alleging the food was nutritious, healthy,

and safe, and she relied on these repetitions in purchasing food for her daughter. During that time,

based on Defendants’ omissions and the false and misleading claims, warranties, representations,




Page 12 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1     Filed 08/26/21     Page 13 of 123




advertisements, and other marketing, Plaintiff was unaware that these products contained any level

of heavy metals, chemicals, or toxins, and would not have purchased the food or paid as much for

the baby foods if that information was fully disclosed. Plaintiff was injured by paying a premium

for the baby foods that have no or very little value—or whose value was at least less than what she

paid—based on the presence of the alleged heavy metals, chemicals, and toxins. Plaintiff Wicker

has suffered anguish and concern for her daughter since it has been revealed that these products

contain high levels of heavy metals.

       25.      Plaintiffs bring this action individually and on behalf of all consumers who

purchased baby foods manufactured by Defendants to cause the disclosure of the presence and/or

risk of the presence of heavy metals and/or other toxins that do not conform to the labels,

packaging, advertising, and statements in the baby food products; to correct the false and

misleading perception that Defendants created in the minds of consumers that their products are

high quality, healthy, and safe for infant consumption; and to obtain redress for those who have

purchased the baby food.

             B. Defendants

       26.      Defendant Beech-Nut Nutrition Company (“Beech-Nut”) is incorporated in New

York. Its headquarters and principal place of business is located at One Nutritious Place,

Amsterdam, New York 12010.

       27.      Defendant formulated, developed, manufactured, labeled, distributed, markets,

advertised, and sold under the baby food brand name Beech-Nut throughout the United States,

including in this District, during the Class Period (defined below). The advertising, labeling, and

packaging for these products, relied upon by Plaintiffs, was prepared, reviewed, and/or approved

by Defendant and its agents and was disseminated by Defendant and its agents through marketing,

advertising, packaging, and labeling that contained the misrepresentations alleged herein. The


Page 13 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21         Page 14 of 123




marketing, advertising, packaging, and labeling for these baby foods was designed to encourage

consumers to purchase them and reasonably misled the reasonable consumer, i.e., Plaintiffs and

the Class, into purchasing them. Defendant owns, manufactures, and distributes the baby foods

and created, allowed, negligently oversaw, and/or authorized the unlawful, fraudulent, unfair,

misleading, and/or deceptive labeling and advertising for the baby foods. Defendant is responsible

for sourcing ingredients, manufacturing the products, and conducting all relevant quality assurance

protocols, including testing, for the ingredients and finished baby foods.

        28.    Defendant Campbell Soup Company (“Campbell”) is incorporated in Delaware. Its

headquarters and principal place of business is located at 1 Campbell Place, Camden, NJ 08103-

1701.

        29.    Defendant formulated, developed, manufactured, labeled, distributed, markets,

advertised, and sold under the baby food brand name Plum Organics throughout the United States,

including in this District, during the Class Period (defined below). The advertising, labeling, and

packaging for these products, relied upon by Plaintiffs, was prepared, reviewed, and/or approved

by Defendant and its agents and was disseminated by Defendant and its agents through marketing,

advertising, packaging, and labeling that contained the misrepresentations alleged herein. The

marketing, advertising, packaging, and labeling for these baby foods was designed to encourage

consumers to purchase them and reasonably misled the reasonable consumer, i.e., Plaintiffs and

the Class, into purchasing them. Defendant owns, manufactures, and distributes the baby foods

and created, allowed, negligently oversaw, and/or authorized the unlawful, fraudulent, unfair,

misleading, and/or deceptive labeling and advertising for the baby foods. Defendant is responsible

for sourcing ingredients, manufacturing the products, and conducting all relevant quality assurance

protocols, including testing, for the ingredients and finished baby foods.




Page 14 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21         Page 15 of 123




       30.     Defendant Gerber Products Company (“Gerber”) (a/k/a Nestle Nutrition, Nestle

Infant Nutrition or Nestle Nutrition North America) is incorporated in Michigan. Its headquarters

and principal place of business is located at 1812 North Moore Street, Arlington, Virginia.

       31.     Defendant formulated, developed, manufactured, labeled, distributed, markets,

advertised, and sold under the baby food brand name Gerber throughout the United States,

including in this District, during the Class Period (defined below). The advertising, labeling, and

packaging for these products, relied upon by Plaintiffs, was prepared, reviewed, and/or approved

by Defendant and its agents and was disseminated by Defendant and its agents through marketing,

advertising, packaging, and labeling that contained the misrepresentations alleged herein. The

marketing, advertising, packaging, and labeling for these baby foods was designed to encourage

consumers to purchase them and reasonably misled the reasonable consumer, i.e., Plaintiffs and

the Class, into purchasing them. Defendant owns, manufactures, and distributes the baby foods

and created, allowed, negligently oversaw, and/or authorized the unlawful, fraudulent, unfair,

misleading, and/or deceptive labeling and advertising for the baby foods. Defendant is responsible

for sourcing ingredients, manufacturing the products, and conducting all relevant quality assurance

protocols, including testing, for the ingredients and finished baby foods.

       32.     Defendant The Hain Celestial Group, Inc. (“Hain”) is incorporated in Delaware. Its

headquarters and principal place of business is located at 1111 Marcus Avenue, #1, Lake Success,

NY 11042.

       33.     Defendant formulated, developed, manufactured, labeled, distributed, markets,

advertised, and sold under the baby food brand name Earth’s Best Organics throughout the United

States, including in this District, during the Class Period (defined below). The advertising,

labeling, and packaging for these products, relied upon by Plaintiffs, was prepared, reviewed,




Page 15 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21    Page 16 of 123




and/or approved by Defendant and its agents and was disseminated by Defendant and its agents

through marketing, advertising, packaging, and labeling that contained the misrepresentations

alleged herein. The marketing, advertising, packaging, and labeling for these baby foods was

designed to encourage consumers to purchase them and reasonably misled the reasonable

consumer, i.e., Plaintiffs and the Class, into purchasing them. Defendant owns, manufactures, and

distributes the baby foods and created, allowed, negligently oversaw, and/or authorized the

unlawful, fraudulent, unfair, misleading, and/or deceptive labeling and advertising for the baby

foods. Defendant is responsible for sourcing ingredients, manufacturing the products, and

conducting all relevant quality assurance protocols, including testing, for the ingredients and

finished baby foods.

       34.     Defendant Nurture, Inc. (“Nurture”) is incorporated in Delaware. Its headquarters

and principal place of business is located at 40 Fulton Street, 17th Floor, New York, NY.

       35.     Defendant formulated, developed, manufactured, labeled, distributed, markets,

advertised, and sold under the baby food brand names Happy Baby and Happy Family throughout

the United States, including in this District, during the Class Period (defined below). The

advertising, labeling, and packaging for these products, relied upon by Plaintiffs, was prepared,

reviewed, and/or approved by Defendant and its agents and was disseminated by Defendant and

its agents through marketing, advertising, packaging, and labeling that contained the

misrepresentations alleged herein. The marketing, advertising, packaging, and labeling for these

baby foods was designed to encourage consumers to purchase them and reasonably misled the

reasonable consumer, i.e., Plaintiffs and the Class, into purchasing them. Defendant owns,

manufactures, and distributes the baby foods and created, allowed, negligently oversaw, and/or

authorized the unlawful, fraudulent, unfair, misleading, and/or deceptive labeling and advertising




Page 16 - Class Action Complaint
            Case 3:21-cv-01275-IM          Document 1      Filed 08/26/21     Page 17 of 123




for the baby foods. Defendant is responsible for sourcing ingredients, manufacturing the products,

and conducting all relevant quality assurance protocols, including testing, for the ingredients and

finished baby foods.

     II.          JURISDICTION

            36.      This Court has subject matter jurisdiction over this class action pursuant to 18

U.S.C. § 1964(a) (civil RICO jurisdiction), 18 U.S.C. § 1331 (federal question jurisdiction), and

28 U.S.C. § 1332(d)(2)(A) (CAFA jurisdiction).

            37.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because Plaintiffs have

suffered injury as a result of Defendants’ acts in this District, many of the acts and transactions

giving rise to this action occurred in this District, Defendants conduct substantial business in this

District, Defendants have intentionally availed themselves of the laws, protections, and markets of

this District, and Defendants are subject to personal jurisdiction in this District.

     III.         FACTUAL BACKGROUND

                  A. The baby food industry is a large, lucrative market driven by consumer
                     demand for convenience and reassurances of safety.

            38.      Baby food manufacturers know that there are few things as precious as a newborn

baby and that all parents want the very best for their children. Baby food manufacturers also know

that many parents are willing to pay premium dollars to ensure the quality and healthiness of the

products they feed their babies.

            39.      Given this universal demand, the world market for infant formula and baby food is

large, growing, and very competitive with a forecast market value of almost $99 billion by 2024.11




11
   Emma Bedford, U.S. baby food market - statistics & facts, STATISTA (Nov. 20, 2020),
https://www.statista.com/topics/1218/baby-food-market/.


Page 17 - Class Action Complaint
           Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21     Page 18 of 123




           40.   In the United States, the baby food market size was valued at $12.9 billion in 2018

and is projected to reach $17.2 billion by 2026.12

           41.   Baby food is the most purchased baby product category in U.S. supermarkets.

           42.   A market research group notes that “[i]n the recent years, packaged baby food has

been widely adopted by parents since it provides convenience and higher nutrition level. In

addition, the rise in awareness among people about the numerous health advantages of feeding

baby food to infants has significantly fueled the growth of the baby food market.”13

           43.   The growth in the baby food market is also driven by rising numbers of women

working outside the home: “As many working mothers return to their jobs shortly after giving

birth, prepared baby foods and formulas provide an appealing alternative for working mothers,

bridging their desires for healthy, nutritious food with their need for convenience.”14

           44.   The cereal segment of the baby food market has the largest revenue because infants

consume these products on a regular basis as their high protein and vitamin content is necessary

for overall growth.15

           45.   A growing segment of this baby food market is baby food labeled as organic. In

North America, the organic baby food market had a value of $1.9 billion in 2018. One market


12
   U.S. Baby Food Market Expected to Grow with a CAGR of 3.7% from 2019 to 2026, BUSINESS
WIRE (Mar. 3, 2020, 05:44 AM),
https://www.businesswire.com/news/home/20200303005477/en/U.S.-Baby-Food-Market-
Expected-to-Grow-with-a-CAGR-of-3.7-from-2019-to-2026---ResearchAndMarkets.com.
13
     Id.
14
   Oh, Baby! Trends in the Global Baby Food and Diaper Markets, NIELSEN (Aug. 2015)
https://www.nielsen.com/wp-
content/uploads/sites/3/2019/04/Global20Baby20Care20Report20Revised20FINAL-2.pdf.
15
   U.S. Baby Food Market Expected to Grow with a CAGR of 3.7% from 2019 to 2026, BUSINESS
WIRE (Mar. 3, 2020, 05:44 AM),
https://www.businesswire.com/news/home/20200303005477/en/U.S.-Baby-Food-Market-
Expected-to-Grow-with-a-CAGR-of-3.7-from-2019-to-2026---ResearchAndMarkets.com.


Page 18 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21      Page 19 of 123




researcher concluded that the growth in the North America organic baby food market was driven

in part by the “increasing awareness among parents regarding the baby’s nutrition, coupled with

the health benefits associated with organic food products” and “the rising consumer awareness

about the harmful effects of chemicals on the infant’s health.”16

       46.     Another market research group noted the strong growth of the organic market in

North America: “Consumers are increasingly health conscious and looking for natural, minimally-

processed foods, and the stakes are even higher when it comes to their babies.” “More parents are

seeking foods that set their children up for a healthy life—even if it comes at a premium. We

expect this segment will continue to grow as more parents can afford to trade up.”17

       47.     According to a Consumer Reports survey, 39 percent of parents who purchased

packaged foods sometimes bought organic food for their children, and they cited avoiding lead,

arsenic, and other heavy metals as their primary reason for doing it.18

       48.     While many millennial parents may have fewer children, market research shows

they adopt a quality over quantity approach to the baby products they purchase. These parents

prioritize organic and chemical-free baby products and are willing to pay a premium for healthy

and high-nourishment meals.19



16
   U.S. Baby Food Market Expected to Grow with a CAGR of 3.7% from 2019 to 2026, BUSINESS
WIRE (Mar. 3, 2020, 05:44 AM),
https://www.businesswire.com/news/home/20200303005477/en/U.S.-Baby-Food-Market-
Expected-to-Grow-with-a-CAGR-of-3.7-from-2019-to-2026---ResearchAndMarkets.com.
17
  Oh, Baby! Trends in the Global Baby Food and Diaper Markets, NIELSEN (Aug. 2015)
https://www.nielsen.com/wp-
content/uploads/sites/3/2019/04/Global20Baby20Care20Report20Revised20FINAL-2.pdf.
18
  Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS
(Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/.
19
 U.S. Baby Food Market Expected to Grow with a CAGR of 3.7% from 2019 to 2026, BUSINESS
WIRE (Mar. 3, 2020, 05:44 AM),


Page 19 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 20 of 123




       49.      Even parents who prefer low-cost options expect that all baby foods they buy will

be safe and nutritious.20

       50.      Parents look to endorsements from trusted sources like health experts in choosing

baby food.

             B. Arsenic, lead, cadmium, and mercury are toxic, hazardous substances.

       51.      Heavy metals such as arsenic, lead, cadmium, and mercury are extremely toxic and

dangerous to babies and young children.

       52.      All four of the heavy metals (arsenic, lead, cadmium, and mercury) are defined by

the Environmental Protection Agency as hazardous substances that may endanger public health

and subject companies to strict liability clean-up and reporting requirements under the

Comprehensive Environmental Response, Compensation, and Liability Act. Designation of

Hazardous Substances, 40 C.F.R. § 302.4 (2019).

       53.      Except for inorganic arsenic in infant rice cereal, no federal agency has determined

that there is a safe level of these toxic heavy metals in baby food.

       54.      The lack of any federal FDA mandated maximum contaminant level for baby food

does not allow Defendants to simply ignore what research says about the harm associated with

these high levels of heavy metals in baby food. Indeed, without action by the FDA, there has been

no federal government determination of what levels of these hazardous neurotoxins (arsenic, lead,

cadmium, and mercury) can be safely consumed by infants and children through regular




https://www.businesswire.com/news/home/20200303005477/en/U.S.-Baby-Food-Market-
Expected-to-Grow-with-a-CAGR-of-3.7-from-2019-to-2026---ResearchAndMarkets.com.
20
   Oh, Baby! Trends in the Global Baby Food and Diaper Markets, NIELSEN (Aug. 2015)
https://www.nielsen.com/wp-
content/uploads/sites/3/2019/04/Global20Baby20Care20Report20Revised20FINAL-2.pdf.


Page 20 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1     Filed 08/26/21     Page 21 of 123




consumption of baby food and snacks. Standards for these hazardous substances from other

contexts indicate that the levels in Defendants’ baby foods are not safe or healthy.

       55.      This contamination, even in small amounts, can be especially dangerous for young

children: “Infants are especially vulnerable because their bodies are so small, and on a per-pound

basis, they’re getting much higher exposure than anyone else in the population,” according to Jane

Houlihan, research director for Healthy Babies Bright Futures, discussing arsenic exposure in baby

food in 2017.21

       56.      A Healthy Babies 2019 Report also concluded that the exposure to these four heavy

metals was particular harmful for infants and children: 22

             a. Arsenic, lead, mercury, and cadmium, four heavy metals found in the baby foods,

                are neurotoxins.

             b. Exposures to these four heavy metals “diminish quality of life, reduce academic

                achievement, and disturb behavior, with profound consequences for the welfare and

                productivity of entire societies.”

             c. These four toxins “can harm a baby’s developing brain and nervous system” and

                cause negative impacts such as “the permanent loss of intellectual capacity and

                behavioral problems like attention-deficit hyperactivity disorder (ADHD).”

             d. Even in trace amounts found in food, these heavy metals can alter the developing

                brain and erode a child’s IQ.



21
 Roni Caryn Rabin, Should You be Worried About the Arsenic in Your Baby Food?, THE NEW
YORK TIMES (Dec. 7, 2017) https://www.nytimes.com/2017/12/07/well/eat/should-you-be-
worried-about-the-arsenic-in-your-baby-food.html.
22
  Jane Houlihan & Charlotte Brody, What’s In My Baby’s Food?, HEALTHY BABIES BRIGHT
FUTURES (Oct. 2019), https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (attached as Ex. B).


Page 21 - Class Action Complaint
          Case 3:21-cv-01275-IM             Document 1          Filed 08/26/21   Page 22 of 123




                e. These four heavy metals pose “troubling risks for babies, including cancer and

                   lifelong deficits in intelligence . . . .”

          57.      The risk of exposure to heavy metals is exacerbated in babies and toddlers because

they are small, have other developing organ systems, and absorb more of the heavy metals than

adults.

          58.      Because of how the effects of exposure to these heavy metals manifest, the

potentially catastrophic effects on children who ate food produced by Defendants that contained

these heavy metals might not be discovered for years to come.

                   1. Arsenic

          59.      Arsenic is ranked number one among substances present in the environment that

pose the most significant potential threat to human health, according to the Department of Health

and Human Services’ Agency for Toxic Substances and Disease Registry (ATSDR).23

          60.      The known health risks of arsenic exposure include “respiratory, gastrointestinal,

haematological, hepatic, renal, skin, neurological and immunological effects, as well as damaging

effects on the central nervous system and cognitive development in children.”24

          61.      A study of Maine schoolchildren exposed to arsenic in drinking water found that

children exposed to water with an arsenic concentration level greater than 5 parts per billion (ppb)

“showed significant reductions in Full Scale IQ, Working Memory, Perceptual Reasoning and




23
  ATSDR’s Substance Priority List, AGENCY FOR TOXIC SUBSTANCES AND DISEASE REGISTRY,
(2019), www.atsdr.cdc.gov/spl/index.html#2019spl (last visited Mar. 3, 2021).
24
  The House Staff Report at 10, (citing Miguel Rodríguez-Barranco et al., Association of
arsenic, cadmium and manganese exposure with neurodevelopment and behavioural disorders in
children: a systematic review and meta-analysis, NATIONAL LIBRARY OF MEDICINE (June 1,
2013), https://pubmed.ncbi.nlm.nih.gov/23570911/)).


Page 22 - Class Action Complaint
         Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21     Page 23 of 123




Verbal Comprehension scores.” The authors noted that 5 ppb was an important exposure

threshold.25

         62.   The FDA acknowledged the grave dangers in consumption of high levels of arsenic

by infants: “FDA’s risk assessment shows that inorganic arsenic exposure during fetal

development, infancy, and childhood may contribute to neurodevelopmental effects, as well as

increase lifetime cancer risk, and that establishing an action level will reduce inorganic arsenic

exposure and risk.”26

         63.   The Environmental Protection Agency has set the maximum contaminant level

(MCL) for arsenic to 10 micrograms per liter (or 10 ppb) for public drinking water systems, as

have the European Union and the World Health Organization.

         64.   The FDA has already set maximum inorganic arsenic levels at 10 ppb for bottled

water. FDA has also set the maximum amount of inorganic arsenic in infant rice cereals at 100

ppb.27

         65.   Consumer Reports suggests setting inorganic arsenic levels as low as 3 ppb.

         66.   Organizations such as Healthy Babies Bright Futures have called for a goal of no

measurable amount of inorganic arsenic in baby food.


25
   Id. (citing Gail A. Wasserman et al., A cross-sectional study of well water arsenic and child IQ
in Maine schoolchildren, BIOMED CENTRAL, INC. (Apr. 1, 2014),
https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23)).
26
  Supporting Document for Action Level for Inorganic Arsenic in Rice Cereals for Infants, U.S.
FOOD & DRUG ADMINISTRATION (Aug. 5, 2020) https://www.fda.gov/food/chemical-metals-
natural-toxins-pesticides-guidance-documents-regulations/supporting-document-action-level-
inorganic-arsenic-rice-cereals-infants.
27
  Drinking Water Requirements for States and Public Water Systems, ENVIRONMENTAL
PROTECTION AGENCY, www.epa.gov/dwreginfo/chemical-contaminant-rules (last visited Mar. 3,
2021); Arsenic (Q&A), THE EUROPEAN FOOD INFORMATION COUNCIL (Dec. 8, 2014)
www.eufic.org/en/food-safety/article/arsenic-qa); Arsenic, WORLD HEALTH ORGANIZATION
(Feb. 15, 2018) https://www.who.int/news-room/fact-sheets/detail/arsenic.


Page 23 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1       Filed 08/26/21     Page 24 of 123




               2. Lead

       67.     Lead is number two on ATSDR’s list of substances present in the environment that

pose the most significant potential threat to human health.28

       68.     Even small doses of lead exposure are hazardous, particularly to children.29 “Lead

exposure is a particular health concern for fetuses, infants, and children because of their developing

nervous system. In addition, infants and young children exhibit greater percentage of dietary lead

absorption than do adults.”30

       69.     The Centers for Disease Control and Prevention maintains there is no known safe

blood lead level in children. Even low levels of lead in blood have been shown to affect IQ, ability

to pay attention, and academic achievement.31

       70.     The FDA acknowledges that “even low-level chronic exposure” to lead “can be

hazardous over time” because “lead can accumulate in the body.”32

       71.     Lead is associated with a range of negative health outcomes, including behavioral

problems, decreased cognitive performance, delayed puberty, and reduced postnatal growth.




28
  ATSDR’s Substance Priority List, AGENCY FOR TOXIC SUBSTANCES AND DISEASE REGISTRY,
(2019), www.atsdr.cdc.gov/spl/index.html#2019spl (last visited Mar. 3, 2021).
29
   The House Staff Report at 11 (citing Philippe Grandjean, Even low-dose lead exposure is
hazardous, NATIONAL LIBRARY OF MEDICINE (Sept. 11, 2010)
https://pubmed.ncbi.nlm.nih.gov/20833288/).
30
  Brenna Flannery et al., U.S. Food & Drug Administration’s interim reference levels for dietary
lead exposure in children and women of childbearing age, 110 REGULATORY TOXICOLOGY &
PHARMACOLOGY 104516 (2020).
31
   Blood Levels in Children, CENTERS FOR DISEASE CONTROL & PREVENTION (last reviewed Feb.
9, 2021), https://www.cdc.gov/nceh/lead/prevention/blood-lead-levels.htm (last visited Mar. 8,
2021).
32
  Lead in Food, Foodwares, and Dietary Supplements, U.S. FOOD & DRUG ADMINISTRATION
(Feb. 27, 2020) https://www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-
dietary-supplements.


Page 24 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21      Page 25 of 123




       72.     Half of blood lead exposure for most children between the ages of 1 and 6 comes

from food.33




       73.     FDA has set a 5-ppb lead standard for bottled water, WHO has set 10 ppb of lead

as a provisional guideline for drinking water, and EPA has set an action level of 15 ppb for lead in

drinking water. FDA has also set standards for lead in juice (50 ppb) and candy (100 ppb). The

European Union has set the maximum lead level in infant formula to 20 ppb.




33
 Valerie Zartarian, Jianping Xue, Rogelio Tornero-Velez, and James Brown, Supplemental
Material, Children’s Lead Exposure: A Multimedia Modeling Analysis to Guide Public Health
Decision-Making, ENV’L HEALTH PERSPECTIVES 97009-1 (Sept. 12, 2017).


Page 25 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21    Page 26 of 123




       74.      The FDA has also set an Interim Reference Level, the maximum daily intake level

from food, of 3ppb for lead in children. The FDA also again noted that there has been “no safe

level of lead exposure” yet “identified for children’s health.”34

       75.      There is a growing consensus among health experts that lead levels in baby foods

should not exceed 1 ppb. The American Academy for Pediatrics, the Environmental Defense Fund,

and Consumer Reports have all, in some form, called for a 1 ppb level in food and drinks consumed

by babies and children.

       76.      Healthy Babies Bright Futures has called for a goal of no measurable amount of

lead in baby food.

       77.      Most children with any lead in their blood have no obvious immediate symptoms.

Blood tests are a simple and readily available way to assess a person’s exposure to lead. According

to the CDC, early identification of elevated blood lead levels is key to reducing the long-term

effects of lead exposure.35

       78.      While regulation can minimize dietary lead exposure, it can also be minimized

“through surveillance of lead concentrations in food, and adjustment of manufacturing

processes.”36




34
  Brenna Flannery et al., U.S. Food & Drug Administration’s interim reference levels for dietary
lead exposure in children and women of childbearing age, 110 REGULATORY TOXICOLOGY &
PHARMACOLOGY 104516 (2020).
35
   Blood Levels in Children, CENTERS FOR DISEASE CONTROL & PREVENTION (last reviewed Feb.
9, 2021), https://www.cdc.gov/nceh/lead/prevention/blood-lead-levels.htm (last visited Mar. 8,
2021).
36
  Brenna Flannery et al., U.S. Food & Drug Administration’s interim reference levels for dietary
lead exposure in children and women of childbearing age, 110 REGULATORY TOXICOLOGY &
PHARMACOLOGY 104516 (2020).


Page 26 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21    Page 27 of 123




               3. Cadmium

        79.    Cadmium is number seven on ATSDR’s list of substances present in the

environment that pose the most significant potential threat to human health.37

        80.    Cadmium is associated with decreases in IQ, as well as the development of attention

deficit hyperactivity disorder (ADHD).

        81.    EPA has a limit of 5 ppb of cadmium in drinking water, and FDA similarly has set

a limit of 5 ppb in bottled water. The World Health Organization has set its limit for cadmium in

drinking water at 3 ppb. The EU has set a limit ranging from 5–20 ppb cadmium for infant formula.

        82.    Groups like Healthy Babies Bright Futures have set a goal of no measurable amount

of cadmium in baby food. Consumer Reports has called for a limit of 1 ppb cadmium in fruit juices.

               4. Mercury

        83.    Mercury is number three on ATSDR’s list of substances present in the environment

that pose the most significant potential threat to human health.

        84.    EPA has capped mercury in drinking water at 2 ppb.

        85.    Consumer advocates urge even stricter standards for baby food. For example,

Healthy Babies Bright Futures has called for a goal of no measurable amount of mercury in baby

food.




37
  ATSDR’s Substance Priority List, AGENCY FOR TOXIC SUBSTANCES AND DISEASE REGISTRY,
(2019), www.atsdr.cdc.gov/spl/index.html#2019spl (last visited Mar. 3, 2021).


Page 27 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21     Page 28 of 123




             C. Defendants have known for years that their baby food products contained or
                could contain unsafe levels of heavy metals.

       86.      For years, Defendants have been aware that their products contain dangerous levels

of heavy metals, yet they have failed to take action to minimize the amount of toxins in foods that

would eventually be consumed by young children, toddlers, and infants.38

       87.      On June 15, 2017, the Environmental Defense Fund released a report demonstrating

that lead had been frequently detected in baby foods. In fact, 20% of baby food samples tested by

the Food and Drug Administration from 2003 to 2013 contained lead.39 Lead was most commonly

found in grape (89%), mixed fruit (67%), apple (55%), and pear (45%) juices; sweet potatoes

(86%); carrots (43%); arrowroot cookies (64%); and teething biscuits (47%).

       88.      In October 2017, a non-profit organization called Clean Label Project (a nonprofit

focused on “bring[ing] truth and transparency to food and consumer product labeling”40) released

findings from a study showing contaminants such as arsenic, lead, and mercury in leading brands

of infant formula and baby foods. Clean Label Project purchased baby foods available in grocery

stores across America and independently tested them. The Clean Label Project report noted:

             a. Over 30 percent of infant formulas and baby foods contained lead as well as many

                other contaminants, including arsenic and mercury;




38
   See Sally Kuzemchak, Everything You Need to Know About Heavy Metals and Contaminants
in Baby Food, PARENTS (Feb. 4, 2021) https://www.parents.com/recipes/scoop-on-food/clean-
label-project-study-finds-contaminants-in-formula-baby-food/.
39
  Press Release, Environmental Defense Fund, EDF Report Finds Lead in 1 in 5 Baby Food
Samples (June 15, 2017), available at https://www.edf.org/media/edf-report-finds-lead-1-5-baby-
food-samples.
40
  Our Mission, CLEAN LABEL PROJECT, https://cleanlabelproject.org/about-us/#our-mission (last
visited Mar. 3, 2021).


Page 28 - Class Action Complaint
       Case 3:21-cv-01275-IM            Document 1      Filed 08/26/21    Page 29 of 123




             b. Over 20 percent of all products tested exceeded at least one state or federal

                guideline for contaminants;

             c. Some products labeled “certified organic” actually had higher amounts of

                mercury and lead than conventional baby foods, although the organic baby foods

                had fewer pesticides;

             d. Rice-based “puff” snacks had on average over 5 times as much arsenic as other

                baby snacks.41

       89.      Defendants’ products were included as the worst in the baby food categories:42

             a. Defendant Gerber: (1) Gerber DHA & Probiotic Rice Cereal with Vitablocks was

                identified as one of the bottom five baby cereals; (2) Gerber 3rd Foods Banana

                Apple Strawberry with Lil’ Bits and 3rd Foods Mixed Carrots, Corn and Butternut

                Squash with Lil’ Bits were identified as two of the bottom five jar meals; (3) Gerber

                Graduates Grabbers Apple & Sweet Potato with Cinnamon Squeezable Fruit &

                Veggies was identified as one of the bottom five pouches; (4) Gerber Graduates

                Lil’ Biscuits Vanilla Wheat Biscuits was identified as one of the bottom five snacks.

             b. Defendant Hain: (1) Earth’s Best Organic Whole Grain Rice Cereal was identified

                as one of the bottom five baby cereals; (2) Earth’s Best Stage 2- Organic Apple

                Raisin Flax & Oat Wholesome Breakfast was identified as one of the bottom five

                pouches.




41
   What are You Really Feeding Your Baby?, CLEAN LABEL PROJECT (Oct. 25, 2017)
https://cleanlabelproject.org/blog-post/clp-infant-formula-baby-food-test/.
42
   Infant Formula and Baby Food Project Summary, CLEAN LABEL PROJECT,
https://web.archive.org/web/20171027011929/http://www.cleanlabelproject.org/product-
ratings/infant-formula-baby-food/#top-ten (last visited Mar. 3, 2021).


Page 29 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1      Filed 08/26/21      Page 30 of 123




              c. Defendant Campbell: Plum Organics Stage 2 Apple & Carrot Organic Baby Food

                 was identified as one of the bottom five pouches.

              d. Defendant Nurture: Happy Baby Organic Teethers Sweet Potato and Banana Gentle

                 Teething Wafers was identified as one of the bottom five snacks.

        90.      The following year, in 2018, Consumer Reports analyzed 50 nationally distributed

baby and toddler foods for arsenic, lead, cadmium, and mercury. Consumer Reports tested

products from Defendants Beech-Nut, Gerber, Campbell, Hain, and Nurture. It found that 68

percent of tested products had worrisome levels of at least one of these metals, and over 25 percent

would pose a risk to a child who only ate one serving or less per day.43

        91.      Consumer Reports’ testing showed that all the samples of Defendant Beech-Nut’s

Classics Sweet Potatoes, Defendant Hain’s Earth’s Best Organic Sweet Potatoes, and Defendant

Gerber’s Turkey & Rice had concerning levels of lead. Consumer Reports sent its findings to these

Defendants. Defendant Gerber went back and tested samples of its turkey and rice dinner from the

same three batches CR tested. The company said it got similar results and that it was “reviewing

our protocols for further improvement.” Defendant Beech-Nut did not detect lead in its

independent testing but noted that based on an internal investigation, the company was upgrading

the requirements for its third-party lab testing.44




43
   Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS
(Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/; see
also, CR renews call for FDA and manufacturers to take action to keep infants and children safe
from heavy metals in foods, CONSUMER REPORT (Feb. 4, 2021)
https://advocacy.consumerreports.org/press_release/cr-renews-call-for-fda-and-manufacturers-
to-take-action-to-keep-infants-and-children-safe-from-heavy-metals-in-foods/.
44
  Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS
(Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/.


Page 30 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1        Filed 08/26/21   Page 31 of 123




       92.     Consumer Reports also calculated a daily limit for certain of Defendants’ products

to determine the number of servings a child would need to eat for the food to pose potential health

risks from exposure to the three heavy metals. All Defendants had products where the daily limit

for that product was less than one serving per day.45

       93.     The Consumer Reports study indicated that products with rice were particularly

susceptible to dangerous heavy metal contamination. Additionally, as a category, snack foods—

bars, cookies, crackers, crunches, crisps, puffs, and rice rusks and other teething biscuits—were

the most problematic. Consumer Reports noted that this was particularly concerning because

“snacks are also the most common type of packaged product that babies and toddlers eat, according

to CR’s recent survey. Seventy-two percent of parents said they feed their child at least one of the

types of snack foods we tested.”46

       94.     Consumer Reports also found that organic baby foods were just as likely to contain

heavy metals as those from conventional farms.

       95.     The Consumer Reports’ researchers noted: “Babies and toddlers are particularly

vulnerable due to their smaller size and developing brains and organ systems. They also absorb

more of the heavy metals that get into their bodies than adults do.”47

       96.     In its 2018 report, Consumer Reports also concluded that children’s food

manufacturers could reduce the heavy metal content of their products.




45
  Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS
(Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/.
46
  Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS
(Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/.
47
  Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS
(Aug. 16, 2018) https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/


Page 31 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1     Filed 08/26/21     Page 32 of 123




       97.      These alarm bells sounded again in October 2019 when Healthy Babies Bright

Futures released a report detailing that dangerous levels of toxic heavy metals were found in 95

percent of baby food.48 The Healthy Baby study tested products from all Defendants and provided

their findings publicly.




       98.      The Healthy Baby Report showed concerning levels of these toxic heavy metals in

products from all Defendants including:

             a. Defendant Beech-Nut: rice cereal (>100ppb arsenic, >5ppb cadmium)

             b. Defendant Campbell: Snacks - Other (>35ppb arsenic, >20ppb cadmium)

             c. Defendant Gerber: rice cereal (>100ppb arsenic, >10ppb cadmium, >2ppb

                mercury)

             d. Defendant Hain: rice cereal (>100ppb arsenic, >15ppb lead, >10ppb cadmium,

                >2ppb mercury)

             e. Defendant Nurture: snacks – puffs (>80ppb arsenic, >5ppb lead, >10ppb cadmium,

                >2ppb mercury)



48
  Jane Houlihan & Charlotte Brody, What’s In My Baby’s Food?, HEALTHY BABIES BRIGHT
FUTURES (Oct. 2019), https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (attached as Ex. B) (emphasis added).


Page 32 - Class Action Complaint
           Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21    Page 33 of 123




           99.    Four of seven infant rice cereals tested in the Healthy Baby study contained

inorganic arsenic in excess of the FDA’s action level.

           100.   The Healthy Baby Report noted that a study by a nationally-recognized toxicology

and economic research firm estimated that lead and arsenic in rice-based foods account for one-

fifth of the more than 11 million IQ points children lose from birth to 24 months of age from all

dietary sources. Based on this risk, Healthy Babies Bright Futures concluded that baby food

companies needed to—and could—take swift action to reduce arsenic levels in rice-based foods.

           101.   In August 2020, the Clean Label Project released an updated report, finding that

nothing had changed. Of the 530 baby and toddler food products tested, “[t]he results of the baby

food study were shocking”: lead was detected in 36 percent of products, cadmium in 58 percent,

and arsenic in 65 percent.49 Certified organic products were found to have twice the amount of

arsenic than conventional products.

           102.   In its August 2020 report, the Clean Label Project again called for manufacturers

to test for heavy metals “to ensure that their product is safe and wholesome.”50

           103.   As Healthy Babies Bright Futures reported in 2017, because rice is grown in water,

it absorbs up to 10 times more inorganic arsenic from soil minerals than other crops. Other grain

products, like oat- or wheat-based cereals, have been found to contain far lower levels of arsenic.




49
  Baby Food: A Puree of Plasticizers and Heavy Metals, CLEAN LABEL PROJECT (Aug. 10.
2020) https://cleanlabelproject.org/baby-food-white-paper/. Attached as Exhibit C.
50
     Id.


Page 33 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 34 of 123




       104.     While some heavy metals are naturally occurring, manmade products such as

chemical fertilizers, pesticides, and untreated wastewater are responsible for large concentrations

of heavy metals in agricultural sites, where they are absorbed by crops.51

             D. Despite Defendants’ knowledge of heavy metal contamination, they concealed
                the truth and also misled consumers about the safety of their products and the
                veracity of watchdog reports through press releases, the creation of industry
                groups, and advertising.

       105.     Knowing that consumers valued the quality and safety of the baby food products

they fed their children, Defendants misrepresented the health, safety, and contents of their products

and omitted information about the testing that showed risky levels of toxic heavy metals.

       106.     Each Defendant engaged in a scheme to defraud through a series of false

representations, fraud by omission, fraud by half-truth, and/or fraudulent concealment.

                           1. After consumer watchdog reports broke, Defendants released
                              intentionally misleading statements to lull consumers and
                              regulators into inaction.

       107.     On December 11, 2017, after the release of the Clean Label Project report,

Defendant Campbell stated: “We believe that Plum’s products are safe to eat. Our testing

confirmed that the averaged results for heavy metals in all tested Plum products gave

concentrations that are typical for those ingredients – whether that’s a leafy green grown in your

own garden or a bunch of carrots purchased at the farmer’s market. The results also demonstrate

our tested products are below exposure limits set by certain domestic and international regulatory

bodies.”52



51
  Atafar Z, Mesdaghinia A, Nouri J, Homaee M, Yunesian M, Ahmadimoghaddam M, Mahvi
AH. Effect of fertilizer application on soil heavy metal concentration, 160 Env’l Monitoring &
Assessment 83 (2010).
52
   Plum’s Updated Response to Clean Label Project Report, PLUM ORGANICS (Dec. 11, 2017)
https://www.plumorganics.com/plums-response-clean-label-report/ (emphasis added).


Page 34 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 35 of 123




       108.    Notably, however, Defendant Campbell purposefully did not state which of these

“certain domestic and international regulatory bodies” it was referring to, and its reference to

“averaged results” was deliberately misleading and fraud by half-truth because it did not explain

what exact numbers were averaged together.

       109.    In 2018, when Consumer Reports reported on its independent testing showing

Beech-Nut baby foods also included worrisome levels of toxic heavy metals, Beech-Nut sought

to downplay the reports and assured parents that its baby foods were “healthy, nutritious and safe”

and that it had already taken the recommended actions. It also inaccurately stated that “no

government standard or recommendation exists for lead.”53 On August 16, 2018, this press release

was also picked up by news media sites and relayed to the public.54




53
   Beech-Nut Response to the Recent Consumer Reports Article on Baby Food, BEECH-NUT,
https://www.beechnut.com/response-recent-consumer-reports-article/ (last visited Mar. 3, 2021).
54
  Thomas Barrabi, Baby food brands contain ‘worrisome’ level of toxic metals: Gerber, Beech-
Nut respond, FOX BUSINESS (Aug. 16, 2018), https://www.foxbusiness.com/markets/baby-food-
brands-contain-worrisome-level-of-toxic-metals-gerber-beech-nut-respond.


Page 35 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21      Page 36 of 123




       110.    Similarly, in 2018, as Consumer Reports revealed its independent testing showing

Gerber baby foods also included worrisome levels of toxic heavy metals, Gerber sought to

downplay the reports and assured parents in a statement that was published on August 16, 2018

that “[a]ll of our foods meet our safety and quality standards, which are among the strictest in the

world.” “Our rigorous standards are developed by evaluating the latest food safety guidance – from

sources like the Food and Drug Administration, Environmental Protection Agency, and

international health authorities. Gerber also partners with our farmers and our ingredient and

packaging suppliers to control, reduce and limit contaminants in all our foods.”55

       111.    The 2019 Healthy Baby report prompted another deceptive statement sent by

Defendant Beech-Nut through the interstate wires to consumers across the country. Defendant




55
  Thomas Barrabi, Baby food brands contain ‘worrisome’ level of toxic metals: Gerber, Beech-
Nut respond, FOX BUSINESS (Aug. 16, 2018), https://www.foxbusiness.com/markets/baby-food-
brands-contain-worrisome-level-of-toxic-metals-gerber-beech-nut-respond.


Page 36 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1        Filed 08/26/21    Page 37 of 123




Beech-Nut represented to consumers that “[o]ur process starts with high-quality fruits and

vegetables that meet BNN’s own standards, which in some cases are 10 times stricter than those

of the U.S. government. For example, we test for 255 common contaminants, such as lead, other

heavy metals and pesticides, to confirm that all the ingredients delivered to us and used in our

products comply with our standards. If they don’t, we send them back.”56 This statement was false

and misleading because there are no identified standards “of the U.S. government” that are cited

to substantiate this comparison, let alone any that are 10 times less strict. Likewise, there is no

factual detail to confirm the testing of the 255 common contaminants, and Defendants’ statement

does not address contamination during the manufacturing process or with final products.

               2. Using Big Tobacco’s playbook, Defendants rush to create the Baby Food
                  Council and each uses it as a vessel for fraud.

       112.    As Congress began to investigate Defendants’ wrongdoing in late 2018, Defendants

turned to one of Big Tobacco’s proven tricks: creating a seemingly independent and pro-consumer

entity that suggested they were actually committed to stopping the very fraud they were directing

and perpetrating. This new entity was called the Baby Food Council.

       113.    The Baby Food Council was created in January 2019 only after congressional

investigations began. It was put together quickly as a front organization by Defendants to mislead

and deflect attention away from their ongoing fraud.

       114.    This deceptive maneuver by Big Food was borrowed directly from the playbook of

Big Tobacco, which decades earlier had employed public relations experts, lawyers, and lobbyists

who worked to deceive the American public regarding the dangers of smoking:

       In December 1953, the CEOs of the major tobacco companies met secretly in New
       York City. Their purpose was to counter the damage from studies linking smoking

56
   Baby Food Council Commits to Food Safety, BEECH-NUT (Oct. 17, 2019),
https://www.beechnut.com/baby-food-council/ (emphasis added).


Page 37 - Class Action Complaint
         Case 3:21-cv-01275-IM          Document 1    Filed 08/26/21     Page 38 of 123




        to lung cancer. A year earlier Reader’s Digest—then the public's leading source of
        medical information—had printed an article entitled “Cancer by the Carton” (Norr
        1952). After it appeared, cigarette sales plummeted for two years, the first such
        decline of the century except during the Great Depression.

        Working closely with John Hill, the founder of the public relations giant Hill &
        Knowlton, the industry created “A Frank Statement to Cigarette Smokers” and paid
        to have it published in 448 newspapers on January 4, 1954. To give the industry a
        human face, the statement included the signatures of the nation's top tobacco
        executives and assured Americans that “we accept an interest in people's health as
        a basic responsibility, paramount to every other consideration in our business.”
        Furthermore, they promised that “we always have and always will cooperate
        closely with those whose task it is to safeguard the public's health” (Tobacco
        Industry Research Committee 1954).

        The “Frank Statement” was a charade, the first step in a concerted, half-century-
        long campaign to mislead Americans about the catastrophic effects of smoking and
        to avoid public policy that might damage sales. Unearthed later, industry documents
        showed the repeated duplicity of its executives. Everything was at stake. The
        industry wanted desperately to prevent, or at least delay, shifts in public opinion
        that would permit a barrage of legislative, regulatory, and legal actions that would
        erode sales and profits.57

        115.    Tobacco executives deliberately engineered deception using a pro-consumer front

group as a form of misdirection and concealment; they would give money to seemingly

independent universities so they could control the research and, more important, any results that

were released. Big Tobacco realized that the “best public relations approach was for the industry

to become a major sponsor of medical research. This tactic offered several essential advantages.

The call for new research implied that existing studies were inadequate or flawed. It made clear

that there was more to know, and it made the industry seem a committed participant in the scientific

enterprise rather than a self-interested critic.”58



57
   Kelly D. Brownell & Kenneth E. Warner, The Perils of Ignoring History: Big Tobacco Played
Dirty and Millions Died. How Similar Is Big Food?, MILBANK QUARTERLY (Mar. 2009),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2879177/.
58
  Allan Brandt, Inventing Conflicts of Interest: A History of Tobacco Industry Tactics, AM. J.
PUBLIC HEALTH (Jan. 2012), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3490543/.


Page 38 - Class Action Complaint
            Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21    Page 39 of 123




           116.   In other words, Big Tobacco created “a research program that would be controlled

by the industry yet promoted as independent. This was a public relations masterstroke. [Big

Tobacco executives] understood that simply giving money to scientists—through the National

Institutes of Health or some other entity, for example—offered little opportunity to shape the

public relations environment. However, offering funds directly to university-based scientists

would enlist their support and dependence. Moreover, it would have the added benefit of

making academic institutions ‘partners’ with the tobacco industry in its moment of crisis.”59

           117.   “Individual companies and entire industries have been playing and fine-tuning this

strategy for decades, disingenuously demanding proof over precaution in matters of public good.

For industry, there is no better way to stymie government efforts to regulate a product that harms

the public or the environment; debating the science is much easier and more effective than debating

the policy.”60

           118.   In this strategy of “manufacturing doubt,” “the main motivation all along has been

only to sow confusion and buy time, sometimes lots of time, thereby allowing entire industries to

thrive or individual companies to maintain market share while developing a new product. . . .

[T]hey can do the math: they have also been making a lot of money for all those years. Their wealth

compounds.”61

           119.   This is the exact pathway taken by Defendants in this case through the creation of

the Baby Food Council and the university professors on its payroll.




59
     Id. (emphasis added).
60
     David Michaels, The Triumph of Doubt: Dark Money and the Science of Deception 4 (2020).
61
     Id. at 5.


Page 39 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21     Page 40 of 123




       120.    The food industry (Big Food) has already been exposed for following the Big

Tobacco playbook:

       The tobacco team had a playbook—a master plan and script that directed the
       behavior of industry executives, lobbyists, lawyers, scientists, and government
       officials friendly to the industry. In A Question of Intent, a former FDA
       commissioner, David Kessler (2001, p. xiii), wrote:

               Devised in the 1950s and ’60s, the tobacco industry’s strategy was
               embodied in a script written by the lawyers. Every tobacco company
               executive in the public eye was told to learn the script backwards
               and forwards, no deviation was allowed. The basic premise was
               simple—smoking had not been proved to cause cancer. Not proven,
               not proven, not proven—this would be stated insistently and
               repeatedly. Inject a thin wedge of doubt, create controversy, never
               deviate from the prepared line. It was a simple plan and it worked.

       The food industry appears to have a strategy as well, repeatedly carried to the
       public by spokespersons from food companies, trade associations, and their
       political allies.62

       121.    As part of Big Food, the baby food industry has taken these same techniques,

proven to work by Big Tobacco and already used by Big Food to beat back proof that bad foods

cause obesity, and applied them to baby food manufacturing, sales, and marketing.

       122.    Big Tobacco was stopped only by a civil RICO claim that broke apart the corrupt,

coordinated corporate behavior that centered on fraudulent sales, marketing, and advertising of

tobacco products to American purchasers. In an August 2006 judgment, a federal court ruled that

several tobacco companies “systematically defrauded the American people by lying for decades

about, among other things, the health effects of smoking and their marketing to children.”63



62
   Kelly D. Brownell & Kenneth E. Warner, The Perils of Ignoring History: Big Tobacco Played
Dirty and Millions Died. How Similar Is Big Food?, MILBANK QUARTERLY (Mar. 2009),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2879177/ (emphasis added).
63
  Big Tobacco finally forced to tell the truth about its deadly products through court-ordered
ads, TRUTH INITIATIVE (Nov. 27, 2017), https://truthinitiative.org/press/press-release/big-
tobacco-finally-forced-tell-truth-about-its-deadly-products-through-court.


Page 40 - Class Action Complaint
           Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21    Page 41 of 123




     i.      Defendants Are Using the Baby Food Council to Inappropriately Lull Consumers
             and Regulators into Inaction

          123.   Defendants Beech-Nut, Hain, Campbell, and Gerber as well as Defendant Nurture’s

parent company, Danone, are mimicking Big Tobacco by creating and using the Baby Food

Council. Until the site of the Baby Food Council was recently scrubbed, a website hosted by the

food science department of Cornell University claimed: “the Baby Food Council is a group of

infant and toddler food companies” (supported by other entities) that was “created in January

2019.”64

          124.   According to the Baby Food Council charter from May 21, 2019, its members as

of April 15, 2019, included Cornell University and the Defendants: Beech-Nut, Campbell, Hain,

Gerber, and Nurture’s brand, Happy Family Organics.

          125.   Through the charter, these members agreed to “[t]reat the heavy metals as an

unavoidable contaminant that should be manageable by admitting their presence, acknowledging

no safe level in the food supply, and striving to drive the levels as low as reasonably achievable

using best-in-class management practices.”

          126.   The members also acknowledged that the FDA had previously suggested not

looking at one food at a time but looking at overall exposure based on a child’s complete diet.

          127.   When it was formed, Defendants stressed their involvement in a joint press release

issued on October 17, 2019, through the Environmental Defense Fund.65


64
   CIFS-IPP Councils, Cornell College of Agriculture & Life Sciences, Industry Engagement,
https://foodscience.cals.cornell.edu/industry-partnership-program/cifs-ipp-councils/; archived
Feb. 25, 2021 at WAYBACK MACHINE,
https://web.archive.org/web/20210225020557/https://foodscience.cals.cornell.edu/industry-
partnership-program/cifs-ipp-councils/.
65
  Press Release, Baby Food Council, The Baby Food Council is taking on the challenge of
reducing heavy metals in young kids’ food (Oct. 17, 2019), https://www.edf.org/media/baby-
food-council-taking-challenge-reducing-heavy-metals-young-kids-food.


Page 41 - Class Action Complaint
       Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21      Page 42 of 123




          a. Jason Jacobs, Vice President of Food Safety & Quality for Defendant Beech-Nut,

              stated: “Being a dad, I understand the need for safe food. Beech-Nut cares deeply

              about the safety of all food – not just baby food – and that’s why we were a founding

              member of the Baby Food Council. We’re committed to working together to bring

              sustainable change in this important environmental issue.”

          b. Annalisa Fornarelli, Vice President of Global Food Safety and Quality for

              Defendant Campbell, stated: “Plum Organics is proud to be a member of the Baby

              Food Council. As part of the Council, we share the same overall goal of our industry

              partners, and that is to provide safe and high-quality products to babies and toddlers.

              Plum’s mission is to provide all little ones with the very best food from the very

              first bite.”

          c. Joel Lim, M.D., Medical Director for Defendant Gerber, stated: “Gerber has

              always put babies and toddlers first, but we never stop asking ourselves, ‘Can we

              do more?’ This question inspires our commitment to continuously raise our high

              standards and improve our methods to reduce and limit contaminants in all our

              foods. We’re excited to be partnering with like-minded organizations who are also

              committed to improving the safety and quality of food for little ones.”

          d. Raul Fajardo, Senior Vice President of Technical Services for Defendant Hain,

              stated: “Although heavy metals are naturally occurring in the environment, we are

              always looking to reduce their presence in food. Earth’s Best is excited to partner

              with the members of the Baby Food Council to support this important initiative.”

          e. Jason Rosecast, Vice President of Quality and Food Safety for Defendant Nurture,

              stated: “At Happy Family Organics, our mission is, and always has been, to change




Page 42 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 43 of 123




               the trajectory of children’s health through nutrition. Being a founding member of

               and contributor to the Baby Food Council reinforces our commitment to create the

               best possible foundation for young children to realize their potential to lead a happy

               and healthy life. This is a great challenge in which many stakeholders across our

               industry need to work together, and we all share in the responsibility to do so.”

       128.    Including Cornell University as a member (and having it host the website) is a move

taken directly out of the playbook of Big Tobacco by using university-based scientists and

partnering with academic institutions to further Defendants’ schemes. Further, there is good reason

to infer that the baby food industry is paying significant money to either Cornell University’s food

science department and/or the professors at Cornell who are running the Baby Food Council.

Discovery is needed to uncover the wire transfers and bank account statements of these professors

and Cornell University.

       129.    The timing of the Baby Food Council’s creation in 2019 raises red flags. The

Cornell University professors and food science department cannot demonstrate any prior

involvement in baby food safety, nor can they show why they coincidentally chose to jump on

board this project in January 2019—right as investigators were closing in on the food fraud

schemes of the Defendants and public outcries were starting to surface.

       130.    Despite being involved in the Baby Food Council, Defendants knowingly violate

several of the stated tenets of the Baby Food Council and take positions contradicted by the

Council:

               a. First, the Baby Food Council affirmatively states that any exposure to

                   contaminated foods is unacceptable because “there is no known safe level of

                   exposure” for babies:




Page 43 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1          Filed 08/26/21   Page 44 of 123




               b. Second, the Baby Food Council website states that it is also important to test

                  “ingredients and products”—not simply each ingredient in isolation.

                  Defendants violate this tenant by willfully testing only individual ingredients in

                  isolation as an effort to sidestep the contamination of the products. Of course,

                  babies ingest products, not ingredients in isolation, which renders this type of

                  testing a sham.

               c. Third, the website refers to proper procedures for testing for “arsenic, cadmium,

                  and lead”—yet Defendants did not follow these guidelines when knowingly

                  manufacturing products with contaminants.

       131.    Because of their financial contributions, Defendants were able to influence the

content of the Council’s website in at least two ways:

               a. First, the Baby Food Council website falsely states that “contaminants naturally

                  occur”—an obviously false statement that was included to mislead purchasers

                  into believing the contamination in their food cannot be mitigated when in fact

                  it can. Indeed, “[t]oxic metals might be more common in baby foods because

                  of the vitamins and minerals added to those foods during processing,” according

                  to Michael Hansen, senior staff scientist at Consumer Reports.




Page 44 - Class Action Complaint
           Case 3:21-cv-01275-IM      Document 1      Filed 08/26/21     Page 45 of 123




                b. Second, the website ignores mercury as a dangerous heavy metal that is

                   included in baby food as a contaminant. The Council website speaks only to

                   arsenic, cadmium, and lead—it leaves out mercury entirely, even though

                   mercury is a well-known toxin present in baby food.

         132.   Prior to 2021, Defendant Campbell left the Baby Food Council for unexplained

reasons.

   ii.       A Dormant Entity

         133.   If it was not created by Defendants as a vessel for fraud, the Baby Food Council

appears to have been infiltrated and taken over by Defendants. Several factors suggest this has

occurred.

         134.   First, despite being formed in January 2019, the Council has taken no meaningful

steps toward solving the issue of heavy metals in baby food. Further, the Council cannot point to

any activity it has taken that is contrary to the corporate interests of its members, including

Defendants. In particular, the Baby Food Council has done nothing to further actual government

standards that might actually restrict the food fraud and contamination that Defendants are all

engaging in.

         135.   Second, if the Baby Food Council was legitimately concerned with baby food, it

would have, at a minimum, commented upon the practices of Defendants following the release of

the February 2021 congressional study. Or, at the very least, it would have issued some statement

regarding this bombshell, front page national news event. But the Baby Food Council, as of the

time of filing, has said nothing about these recent congressional findings.

         136.   Third, its website is hosted by the Food Science Department of Cornell University,

which is odd because Cornell is merely a member of the Baby Food Council but does not own or

operate the entity on its own. Further discovery is needed for Plaintiffs to uncover the financial


Page 45 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21       Page 46 of 123




payments made by Defendants to Cornell and its faculty and any other connections between

Defendants and Cornell and its food science department, including the professor listed on the Baby

Food Council webpage (Professor Rui Hai Liu). These financial contributions, if they exist, are

not disclosed or made transparent in a public manner either by Cornell or Professor Hai Liu, which

(if they exist) is further evidence of concealment and intent to defraud.

       137.    Fourth, the Council has virtually no online presence. Its members frequently tout

their membership as a defense to the fact they are engaging in food fraud, but the Council does

nothing. It issues no press releases, no guidance, no newsletter, no updates, no safety alerts—

nothing. Thus, Defendants are engaging in a sham campaign to get consumers to believe they are

doing good through the Council when in fact the Council is a dormant entity captured and funded

entirely by Defendants.

       138.    Fifth, the Council waited 10 months (from January to October 2019) before doing

or saying anything, and it finally did something only because it knew that its food manufacturer

members (Defendants) were about to be hammered for major food fraud violations:




Page 46 - Class Action Complaint
         Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 47 of 123




         139.   This press release directly connects the Baby Food Council’s activity to the

incriminating Healthy Baby Bright Futures report that was about to be issued. Had the Healthy

Baby Bright Futures report not been released, the Council would have taken no action. And even

then, from October 2019 to present, nothing has changed. The Council and Defendants have not

alerted purchasers that their food is contaminated, nor have they corrected their false advertising,

recalled any of their defective products, or disproven the allegations that they are engaging in food

fraud.

         140.   This 2019 release was not news to Defendants or the Council. At least by 2018,

Defendants and the Council knew there was a systemic problem of contamination with baby food:

         In 2018, [Consumer Report’s] food safety team analyzed 50 nationally distributed
         packaged foods made for babies and toddlers, checking for cadmium, lead,
         mercury, and inorganic arsenic, the type most harmful to health. Those tests found
         that about two-thirds (68 percent) had worrisome levels of at least one heavy metal.
         Fifteen of the foods would pose potential health risks to a child regularly eating




Page 47 - Class Action Complaint
            Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21     Page 48 of 123




            just one serving or less per day. Snacks and products containing rice and/or sweet
            potatoes were particularly likely to have high levels of heavy metals.66

                   3. Throughout this time, Defendants continue to falsely reassure consumers
                      that their products are healthy, safe, pure, and natural.

            141.   Despite knowing their products pose a significant risk to the developing minds and

bodies of babies and young children, Defendants continue to warrant, promise, represent, mislead,

label, and/or advertise that their baby food products are free of any heavy metals and/or unnatural

ingredients by making assurances that the foods are natural, pure, healthy, and safe for infant

consumption.

     iii.      Beech-Nut

            142.   Beech-Nut advertises its products as being “natural” and including only “simple”

ingredients and “nothing artificial.” But Beech-Nut omits that ingredients like dehydrated potato,

sweet potato, prunes, carrots, spinach, cinnamon, oat flour, and rice flour contain high levels of

arsenic, lead, and cadmium—all inorganic heavy metals.67 Beech-Nut has made similar

representations on its product pages since at least July 10, 2017. In fact, on July 10, 2017, Beech-




66
  CR Renews call for FDA and manufacturers to take action, CONSUMER REPORTS (Feb. 4,
2021), https://advocacy.consumerreports.org/press_release/cr-renews-call-for-fda-and-
manufacturers-to-take-action-to-keep-infants-and-children-safe-from-heavy-metals-in-foods/.
67
  beech-nut natural® banana, cinnamon & granola pouch, BEECH-NUT,
https://www.beechnut.com/product/naturals-banana-cinnamon-granola-pouch/ (last visited Mar.
3, 2021); beech-nut naturals® sweet potato baked veggie crisps, BEECH-NUT,
https://www.beechnut.com/product/sweet-potato-baked-veggie-crisps/ (last visited Mar. 3,
2021); beech-nut naturals® carrots jar, BEECH-NUT,
https://www.beechnut.com/product/naturals-just-carrots-jar/ (last visited Mar. 3, 2021); beech-
nut naturals® spinach, zucchini & peas jar, BEECH-NUT,
https://www.beechnut.com/product/naturals-just-spinach-zucchini-peas-jar/ (last visited Mar. 3,
2021).


Page 48 - Class Action Complaint
         Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21    Page 49 of 123




Nut represented to consumers that its Carrot jars were “just carrots” and “just real vegetables,”

“nothing artificial.”68




68
   beech-nut naturals® carrots jar, BEECH-NUT, https://www.beechnut.com/product/naturals-
just-carrots-jar/; archived from July 10, 2017 at WAYBACK MACHINE,
https://web.archive.org/web/20170710011140/http://www.beechnut.com/product/naturals-just-
carrots-jar/.


Page 49 - Class Action Complaint
          Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21    Page 50 of 123




         143.    Beech-Nut also knows that its consumers care about “what’s inside” their baby food

and stresses that the content “matters.” It represents to customers that it “conduct[s] over 20

rigorous tests on our purees, testing for up to 255 pesticides and heavy metals (like lead, cadmium

and other nasty stuff). Just like you would, we send the produce back if it’s not good enough.”69

But Beech-Nut does not tell consumers that it has accepted ingredients that have failed its own



69
     Our Purpose, BEECH-NUT, https://www.beechnut.com/our-story/ (last visited Mar. 3, 2021).


Page 50 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 51 of 123




internal standards as well as national guidelines on heavy metal content. Beech-Nut has made these

representations on its website since at least July 13, 2019.70 On a previous version of this page, as

early as May 30, 2017, Beech-Nut told consumers that its baby food was “clean food” and “classic,

natural and organic real food for babies and toddlers” “with just real, simple ingredients.”71




       144.    Repeatedly, Beech-Nut stresses that it only uses “real,” “quality” ingredients.72

Beech-Nut has made these representations on its website since at least June 14, 2020.73




70
   Our Purpose, BEECH-NUT, https://www.beechnut.com/our-story/; archived from July 13,
2019 at Wayback Machine,
https://web.archive.org/web/20190713000457/https://www.beechnut.com/our-story/.
71
   Our Purpose, BEECH-NUT, https://www.beechnut.com/our-story/; archived from July 13,
2019 at Wayback Machine,
https://web.archive.org/web/20190713000457/https://www.beechnut.com/our-story/
72
  Real Ingredients, Gently Cooked™, BEECH-NUT, https://www.beechnut.com/our-story-
naturals/ (last visited Mar. 3, 2021).
73
   Real Ingredients, Gently Cooked™, BEECH-NUT, https://www.beechnut.com/our-story-
naturals/ (last visited Mar. 3, 2021); archived from June 14, 2020 at Wayback Machine,
https://web.archive.org/web/20200614085439/https://www.beechnut.com/our-story-naturals/.


Page 51 - Class Action Complaint
       Case 3:21-cv-01275-IM       Document 1   Filed 08/26/21   Page 52 of 123




Page 52 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21   Page 53 of 123




       145.    On social media on March 28, 2019, Beech-Nut advertised that its products are for

consumers who are “label readers” and look for “natural ingredients only.”




       146.    Similarly, on March 21, 2018, Beech-Nut represented to consumers that its

products contain “nothing else” but the listed ingredient.




Page 53 - Class Action Complaint
         Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21      Page 54 of 123




   iv.      Campbell (Plum Organics)

         147.   The Plum Organics’ mission promises that the company will provide “little ones”

with “the very best food from the first bite.” This message was relayed to the public over the wires

and disseminated further on the internet on February 12, 2018, via social media.




Page 54 - Class Action Complaint
       Case 3:21-cv-01275-IM       Document 1   Filed 08/26/21   Page 55 of 123




Page 55 - Class Action Complaint
          Case 3:21-cv-01275-IM        Document 1        Filed 08/26/21   Page 56 of 123




         148.   Campbell represents to consumers that its baby foods are “absolutely” “safe to eat”

and that “health and safety are always” its “top priorities.”74 Campbell has made these

representations on its website since at least August 12, 2020.75




         149.   Campbell understands that parents “want to know everything” that is in their child’s

foods. Campbell acknowledges this parental desire for transparency and represents to consumers

that it performs ingredient testing.76 Campbell has made these representations on its website since

at least August 12, 2020.77




         150.   Campbell knows that the ingredients in baby food impact child development and

these ingredients can be “critical” in healthy eating.




74
     FAQs, PLUM ORGANICS, https://www.plumorganics.com/faqs/ (last visited Mar. 3, 2021).
75
     https://web.archive.org/web/20200812160036/https://www.plumorganics.com/faqs/.
76
     FAQs, PLUM ORGANICS, https://www.plumorganics.com/faqs/ (last visited Mar. 3, 2021).
77
     https://web.archive.org/web/20200812160036/https://www.plumorganics.com/faqs/.


Page 56 - Class Action Complaint
          Case 3:21-cv-01275-IM      Document 1      Filed 08/26/21      Page 57 of 123




         151.   Campbell misleadingly tells consumers that the heavy metals in its products and

ingredients meet “applicable government standards.” But then Campbell goes on to claim that

“there is no federal standard on heavy metals in baby food.”78

         152.   On social media, Campbell represented to customers on June 7, 2019, that the back

of the pouch lets customers “find out exactly what [you are] getting!”




78
     FAQs, PLUM ORGANICS, https://www.plumorganics.com/faqs/ (last visited Mar. 9, 2021).


Page 57 - Class Action Complaint
          Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21      Page 58 of 123




     v.      Gerber

          153.   Gerber knows that parents want “the very best for [their] little one to ensure she

reaches her full potential, and so do we.” It represents to parents that it has adopted “super strict”

farming practices “to ensure that their fruit and vegetable purees are not only nutritious, but also

wholesome and safe for even the littlest bodies.” Gerber also misleadingly asserts that its belief

“that little ones deserve the highest standards set just for them” guides its mission to “deliver the

very best fruits and veggies.”79 Gerber has made these representations on its website since at least

November 25, 2020.80




79
   Clean Field Farming™: Big Standards for Tiny Tummies, NESTLE,
https://www.gerber.com/big-standards-for-tiny-tummies (last visited Mar. 3, 2021).
80
   Clean Field Farming™: Big Standards for Tiny Tummies, Nestle,
https://www.gerber.com/big-standards-for-tiny-tummies; archived from Nov. 25, 2020 at


Page 58 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 59 of 123




       154.    Gerber also knows that parents do not want high levels of heavy metals in their

baby foods, and it represents that its growing standards are the “strictest in the world” to ensure

“quality control” because “what you get out is what you put in.”81 Gerber has made these

representations on its website since at least November 25, 2020.82




Wayback Machine, https://web.archive.org/web/20201125013258/https://www.gerber.com/big-
standards-for-tiny-tummies.
81
  Keeping Soil in the Family, NESTLE, https://www.gerber.com/keeping-soil-in-the-family (last
visited Mar. 3, 2021).
82
   Keeping Soil in the Family, Nestle, https://www.gerber.com/keeping-soil-in-the-family;
archived from Nov. 25, 2020 at Wayback Machine,
https://web.archive.org/web/20201125021145/https://www.gerber.com/keeping-soil-in-the-
family.


Page 59 - Class Action Complaint
           Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21     Page 60 of 123




          155.   On its product pages, Gerber claims that its Clean Field Farming process “ensure[s]

our purees are not only nutritious, but also wholesome and safe for every tiny tummy.”83 Gerber

has made these representations on its website since at least November 25, 2020.84




83
     Carrot, NESTLE, https://www.gerber.com/carrot-0 (last visited Mar. 3, 2021).
84
 Carrot, Nestle, https://www.gerber.com/carrot-0; archived from Nov. 25, 2020 at Wayback
Machine, https://web.archive.org/web/20201125014630/https://www.gerber.com/carrot-0.


Page 60 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1      Filed 08/26/21     Page 61 of 123




       156.    Gerber claims that its rice cereals will help support “learning ability” but they omit

that these cereals can contain levels of heavy metals that can cause development issues. And, again,

Gerber conveys to consumers that they can rely on its Clean Field Farming practices to ensure that

its baby foods are “safe and wholesome.”85 Gerber has made these representations on its website

since at least September 30, 2020.86




85
 Rice, NESTLE, https://www.gerber.com/gerber-organic-single-grain-cereal-rice (last visited
Mar. 3, 2021).
86
   Rice, Nestle, https://www.gerber.com/gerber-organic-single-grain-cereal-rice; archived from
Sept. 30, 2020 at Wayback Machine,
https://web.archive.org/web/20200930035221/https://www.gerber.com/gerber-organic-single-
grain-cereal-rice.


Page 61 - Class Action Complaint
        Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21     Page 62 of 123




       157.   On social media, Gerber stressed to consumers on October 12, 2020, that its Clean

Field Farming Standards allows it to “ensure that [our produce is] safe and wholesome for baby.”




Page 62 - Class Action Complaint
           Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21    Page 63 of 123




     vi.      Nurture

           158.   Nurture and its Happy Family Organics brand promise customers that they can have

“peace of mind” because it “source[s] high-quality organic ingredients” and has “rigorous and

uncompromising quality standards” so consumers “can feel confident” in what they are feeding

their family.87 Nurture has made these representations on its website since at least August 13,

2020.88



87
  Our Commitment to Organic, NURTURE, https://www.happyfamilyorganics.com/our-
mission/going-beyond-organic-standards/ (last visited Mar. 3, 2021).
88
   Our Commitment to Organic, Nurture, https://www.happyfamilyorganics.com/our-
mission/going-beyond-organic-standards/; archived from Aug. 13, 2020 at Wayback Machine,
https://web.archive.org/web/20200813062006/https://www.happyfamilyorganics.com/our-
mission/going-beyond-organic-standards/.


Page 63 - Class Action Complaint
         Case 3:21-cv-01275-IM          Document 1       Filed 08/26/21      Page 64 of 123




        159.    Nurture emphasizes that it goes beyond USDA organic standards because it knows

that what children eat in the first few years of life is “crucial.” Nurture assures parents that it holds

itself to “strict standards” to help children “grow healthy and strong” through “test[ing] and

thoroughly analyz[ing] every batch of food.”89 Nurture has made these representations on its

website since at least August 13, 2020.90

        160.    On social media, Nurture assured consumers on July 2, 2019, that it holds its

“ingredients to the highest standards, because your baby deserves the best.”




89
  Our Commitment to Organic, NURTURE, https://www.happyfamilyorganics.com/our-
mission/going-beyond-organic-standards/ (last visited Mar. 3, 2021).
90
   Our Commitment to Organic, Nurture, https://www.happyfamilyorganics.com/our-
mission/going-beyond-organic-standards/; archived from Aug. 13, 2020 at Wayback Machine,
https://web.archive.org/web/20200813062006/https://www.happyfamilyorganics.com/our-
mission/going-beyond-organic-standards/.


Page 64 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21     Page 65 of 123




       161.    Nurture also asserts that parents can “trust” its organic food because Nurture

“partner[s] with pediatricians, dietitians, and children’s health experts.”91 Nurture has made these

representations on its website since at least August 13, 2020.92




91
  Our Commitment to Organic, NURTURE, https://www.happyfamilyorganics.com/our-
mission/going-beyond-organic-standards/ (last visited Mar. 3, 2021).
92
  https://web.archive.org/web/20200813062006/https://www.happyfamilyorganics.com/our-
mission/going-beyond-organic-standards/.


Page 65 - Class Action Complaint
         Case 3:21-cv-01275-IM         Document 1        Filed 08/26/21       Page 66 of 123




        162.    On August 16, 2019, Nurture made similar promises about its health partners and

the fact that parents can trust its organic food on its social media sites.




Page 66 - Class Action Complaint
           Case 3:21-cv-01275-IM       Document 1       Filed 08/26/21     Page 67 of 123




          163.   Nurture claims that its Happy Baby puffs are a “superfood” made by “a team of

real parents, pediatricians, and nutritionists” to ensure “health and happiness to our little ones.”93

But they omit that these superfoods also include dangerously high levels of arsenic, lead, and

cadmium that have even failed lenient internal standards.94




          164.   On social media, Nurture claimed on July 17, 2019, that these puffs “support brain

health” but did not mention the levels of arsenic, lead, and cadmium that can cause developmental

issues.




93
     https://www.happyfamilyorganics.com/shop/baby/apple-broccoli-finger-food/
94
     House Staff Report at 2-4, 13-15, 22-23, 31-37.


Page 67 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 68 of 123




       165.    Similarly, Nurture claims that its teethers are “the perfect first snack” but it omits

that teethers have been sold with levels of lead higher than even lenient internal standards.95




95
   Blueberry & Purple Carrot Teether, NURTURE,
https://www.happyfamilyorganics.com/shop/baby/blueberry-purple-carrot-teething-wafer/ (last
visited Mar. 11, 2021).


Page 68 - Class Action Complaint
         Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21    Page 69 of 123




        166.    On social media on November 25, 2019, Nurture asserted that parents can skip the

chemicals by purchasing its organic foods. But it did not mention that inorganic heavy metals are

still present in its baby foods.




Page 69 - Class Action Complaint
            Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21     Page 70 of 123




     vii.      The Hain Celestial Group

            167.   In promoting its Earth’s Best Organic baby food products, Hain tells parents that

its products are “time-trusted and safe” and “made from pure ingredients to help children grow up

strong and healthy.” Hain knows that parents cared about whether “potentially harmful”

contaminants were in their products because it noted that its food is “produced without the use of

potentially harmful pesticides” but Hain omits that the products do contain other “potentially

harmful” contaminants, namely toxic heavy metals.96 Hain has made these representations on its

website since at least May 16, 2016.97


96
   Brands Available in the US, HAIN CELESTIAL, http://www.hain.com/brandcats/baby-food/#c1
(click “Baby Food” from the dropdown menu; the click “Earth’s Best Organic”) (last visited
Mar. 3, 2021).
97
   Brands Available in the US, Hain Celestial, http://www.hain.com/brandcats/baby-food/#c1
(click “Baby Food” from the dropdown menu; the click “Earth’s Best Organic”); archived from
May 22, 2016 at WAYBACK MACHINE,


Page 70 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 71 of 123




       168.    Hain also represents to consumers that from day one, it has “recognized the

importance of wholesome, pure nourishment for babies” so its products are “created with care,

using pure, simple ingredients found in nature.” Because of this “principle,” Hain tells parents that

they “can trust Earth’s Best® products to be safe for your baby and safe for the environment.”98

Hain has made these representations on its website since at least June 1, 2019.99




https://web.archive.org/web/20160522102854/http://www.hain.com/brandcats/baby-food/#c1
(last visited Mar. 11, 2021).
98
  Our History, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-earths-best/our-
history/ (last visited Mar. 3, 2021).
99
   Our History, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-earths-
best/our-history/; archived from June 1, 2019 at WAYBACK MACHINE
https://web.archive.org/web/20190719084543/https://www.earthsbest.com/why-earths-best/our-
history/ (last visited Mar. 11, 2021).


Page 71 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21      Page 72 of 123




       169.    In discussing its organic ingredients, Hain claims that it has a “rigorous quality

assurance process” which allows it to provide “better-for-baby products that are pure, safe and

sustainable.”100 Hain has made these representations on its website since at least July 18, 2019.101




100
   Our Promise, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-earths-best/our-
promise/ (last visited Mar. 3, 2021)
101
   Our Promise, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-earths-
best/our-promise/; archived from July 18, 2019 at Wayback Machine.


Page 72 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 73 of 123




        170.    Hain repeatedly uses this “rigorous product testing” as a “guarantee” to parents of

the “quality and safety” of its products.102 Hain has made these representations on its website since

at least July 18, 2019.103




        171.    At the heart of its representations to parents about its products is Hain’s “Promise”

to produce “pure, quality products you can trust.”104 Hain has made these representations on its

website since at least July 18, 2019.105




102
   Our Promise, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-earths-best/our-
promise/ (last visited Mar. 3, 2021).
103
   Our Promise, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-earths-
best/our-promise/; archived from July 18, 2019 at Wayback Machine.
104
   Our Promise, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-earths-best/our-
promise/ (last visited Mar. 3, 2021).
105
   Our Promise, THE HAIN CELESTIAL GROUP, https://www.earthsbest.com/why-earths-
best/our-promise/; archived from July 18, 2019 at Wayback Machine.


Page 73 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21     Page 74 of 123




           E. Despite Defendants’ knowledge of risks and representations to consumers, the
              recent Congressional Report demonstrates through internal documentation
              that nothing has changed, and Defendants continue to put children at risk and
              engage in food fraud.

       172.    Despite the findings made by Clean Label Project, Consumer Report, and Healthy

Babies Bright Futures, Defendants refused to cease their perilous practice of producing baby foods

full of dangerous toxins and continued to expose millions of babies to these harmful, dangerous

ingredients.

       173.    Following years of dissemination of misinformation by Defendants and their front

group about what was contained in baby foods, the U.S. House of Representatives Subcommittee

on Economic and Consumer Policy finally intervened and conducted their own investigation into

what America’s babies were ingesting. The results were shocking.

       174.    The Report by the U.S. House of Representatives recently confirmed that

Defendants continue to sell, distribute, and market baby foods contaminated with dangerous levels

of toxic heavy metals. The House Staff Report demonstrated that Defendants were knowingly,

recklessly, and/or negligently selling baby foods containing arsenic, mercury, cadmium, lead, and

high levels of other toxic heavy metals.




Page 74 - Class Action Complaint
            Case 3:21-cv-01275-IM         Document 1     Filed 08/26/21     Page 75 of 123




            175.   At the onset of their investigation, the Subcommittee reached out to the offending

manufacturers, requesting information about their processes and what they knew about the

containments in their products fed to babies.

            176.   Defendants responded, each making detailed, specific representations to Congress

that have since been disputed.106 Four of the five Defendants (Beech-Nut, Gerber, Hain, and

Nurture) cooperated and provided the Subcommittee with testing results.

            177.   The Congressional Report concluded that for the four cooperating Defendants:

                   a. All sold baby food with dangerously high levels of lead,107

                   b. All sold baby food with dangerously high levels of arsenic,108

                   c. All sold baby food with dangerously high levels of cadmium,109

                   d. All four of the Defendants that cooperated with Congress not only set their

                      internal standards for heavy metals in ingredients and final products at

                      dangerously high levels, but then sold products that exceeded those already too-

                      lenient internal levels,110

                   e. Three of the four Defendants that cooperated with Congress did not even test

                      for mercury,111




106
      See Exhibits D-H attached hereto.
107
      The House Staff Report at 3.
108
      Id.
109
      Id.
110
      Id. at 33-42.
111
      Id. at 4.


Page 75 - Class Action Complaint
            Case 3:21-cv-01275-IM            Document 1       Filed 08/26/21      Page 76 of 123




                     f. Three of the four Defendants that cooperated with Congress only tested

                         ingredients, but not the final product, for lead.112

                     1. Arsenic findings

            178.     While there has been no determination of a safe level of arsenic contamination in

most baby foods, government agencies have set maximum contaminant levels for inorganic arsenic

between 10 ppb and 100 ppb for other exposure paths. Consumer groups that have investigated

levels for baby food exposure suggest either a non-detect level or 3 ppb for inorganic arsenic.

            179.     With respect to the arsenic contamination, the Subcommittee found that Defendant

Beech-Nut:

                  a. Used ingredients that tested as high as 913.4 ppb arsenic;113

                  b. “Routinely used” high-arsenic additives testing over 300 ppb;114

                  c. Only tested arsenic content in its ingredients, not its final product.115

            180.     With respect to the arsenic contamination, the Subcommittee found that Defendant

Gerber routinely included flour with over 90 ppb inorganic arsenic and juice concentrate with high

arsenic levels in its baby food products.116

            181.     With respect to the arsenic contamination, the Subcommittee found that Defendant

Hain (manufacturer of Earth’s Organics) sold finished baby food products testing as high 129 ppb

of inorganic arsenic.117



112
      Id. at 22.
113
      Id. at 3.
114
      Id.
115
      Id. at 17.
116
      Id. at 19, 52.
117
      Id. at 54.


Page 76 - Class Action Complaint
            Case 3:21-cv-01275-IM      Document 1      Filed 08/26/21     Page 77 of 123




            182.   The Subcommittee also found that Defendant Hain had used vitamin pre-mix and

two rice flours that had surpassed its internal toxic heavy metal limits. Internally, Defendant Hain

had set a 100ppb limit for its ingredients, but the vitamin pre-mix had 223 ppb and the rice flour

lots had 309 ppb and 134 ppb.118

            183.   Despite having dangerously high levels of toxic heavy metals, Defendant Hain

approved the use of this vitamin pre-mix based on a “theoretical” calculation of toxic heavy metals

in the final good of 85ppb of arsenic and 25ppb of lead.119 But the Subcommittee could not tell

that Defendant Hain had ever confirmed the actual levels in the final product. This is especially

troubling because the Subcommittee found that Defendant Hain had previously told the FDA in a

secret presentation that the vitamin pre-mix had caused dangerous levels of arsenic in its finished

product.

            184.   The Subcommittee obtained the secret presentation Defendant Hain made on

August 1, 2019, which revealed their corporate policies to test only ingredients, not final products,

which underrepresents the levels of toxic heavy metals in its baby foods.120 Hain presented the

FDA with a PowerPoint presentation, noting higher levels of arsenic in all finished foods tested

for the presentation than were reflected in tests of individual raw ingredients.121 The Subcommittee

noted, “This revelation means that every single finished good containing brown rice had more

arsenic than the company’s estimates, which were based on testing the raw ingredients.”122




118
      Id. at 41.
119
      Id.
120
      Id. at 5, 53-56.
121
      FDA Testing Result Investigation, HAIN CELESTIAL (Aug. 1, 2019) (Attached as Exhibit I).
122
      House Staff Report at 53.


Page 77 - Class Action Complaint
            Case 3:21-cv-01275-IM            Document 1       Filed 08/26/21      Page 78 of 123




           185.      With respect to the arsenic contamination, the Subcommittee found that Defendant

Nurture (manufacturer of Happy Baby foods) sold finished baby food products that tested as high

as 180 ppb for inorganic arsenic.123

                     2. Lead findings

           186.      While there has been no determination of a safe level of lead contamination in baby

foods, government agencies have set maximum contaminant levels for lead between 10 ppb and

100 ppb for other exposure paths. Consumer, environmental, and medical groups that have

investigated levels for baby food exposure have suggested either non-detect or 1 ppb for lead.

           187.      With respect to the lead contamination, the House Staff Report found that

Defendant Beech-Nut:

                  a. Used ingredients as high as 886.9 ppb lead;124

                  b. Only tested lead content in its ingredients, not its final product.125

           188.      With respect to the lead contamination, the House Staff Report found that

Defendant Gerber used ingredients testing as high as 48 ppb lead.126

           189.      The Subcommittee also found that Defendant Hain had used vitamin pre-mix that

had surpassed its internal lead limits of 100 ppb. The vitamin pre-mix accepted and used had 352

ppb of lead.127 Despite having dangerously high levels of toxic heavy metals, Defendant Hain

approved the use of this vitamin pre-mix based on a “theoretical” calculation of toxic heavy metals




123
      Id. at 13.
124
      Id. at 3.
125
      Id. at 22.
126
      Id. at 27.
127
      Id. at 41.


Page 78 - Class Action Complaint
            Case 3:21-cv-01275-IM          Document 1     Filed 08/26/21     Page 79 of 123




in the final good of 85 ppb of arsenic and 25 ppb of lead.128 But the Subcommittee could not tell

that Defendant Hain had ever confirmed the actual levels in the final product.

            190.     With respect to the lead contamination, the Subcommittee found that Defendant

Nurture (manufacturer of Happy Baby foods) sold finished baby food products that tested as high

as 641 ppb for lead—over six times higher than its internal limit of 100 ppb lead.129 Almost 20

percent of the baby food products that Defendant Nurture tested contained over 10 ppb lead.130

                     3. Cadmium findings

            191.     While there has been no determination of a safe level of cadmium contamination in

baby foods, government agencies have set maximum contaminant levels for cadmium between 5

ppb and 20 ppb for other exposure paths. Consumer groups that have investigated levels for baby

food exposure have suggested either non-detect or 1 ppb for cadmium.

            192.     With respect to the cadmium contamination, the Subcommittee found that

Defendant Beech-Nut:

                  a. Used 105 ingredients testing over 20 ppb cadmium, some testing as high as 344.55

                     ppb;131

                  b. Sold eleven products that surpassed its own internal (already-too-high) cadmium

                     limits.132




128
      Id.
129
      Id. at 22.
130
      Id. at 3.
131
      Id.
132
      Id. at 38-39.


Page 79 - Class Action Complaint
            Case 3:21-cv-01275-IM           Document 1     Filed 08/26/21     Page 80 of 123




           193.       With respect to the cadmium contamination, the Subcommittee found that

Defendant Gerber does not test all its ingredients for cadmium. Of those it does test, it accepted

ingredients with as much as 87 ppb of cadmium.133

           194.       With respect to the cadmium contamination, the Subcommittee found that

Defendant Hain had used 102 ingredients in its baby food that tested over 20 ppb cadmium, with

some testing up to 260 ppb (much higher than its internal 100 ppb cadmium limit).134

           195.       With respect to the cadmium contamination, the Subcommittee found that almost

65 percent of Defendant Nurture’s finished baby food contained over 5 ppb of cadmium.

                      4. Mercury findings

           196.       While there has been no determination of a safe level of mercury contamination in

baby foods, government agencies have set maximum contaminant levels for mercury at 2 ppb for

other exposure paths. Consumer groups that have investigated levels for baby food exposure have

suggested non-detect threshold for mercury.

           197.       With respect to the mercury contamination, the Subcommittee found that

Defendants Beech-Nut and Hain do not even test for mercury in their ingredients or finished baby

food.135 Defendant Gerber only presented the Subcommittee with mercury testing results for three

ingredients.

           198.       With respect to the mercury contamination, the Subcommittee found that

Defendant Nurture (manufacturer of Happy Baby foods) sold finished baby food products that

contained as much as 10 ppb of mercury.136


133
      Id. at 32.
134
      Id. at 3, 41.
135
      Id. at 4, 33.
136
      Id. at 4.


Page 80 - Class Action Complaint
            Case 3:21-cv-01275-IM      Document 1     Filed 08/26/21     Page 81 of 123




                   5. Uncooperative Defendant hides its contamination.

            199.   Defendant Campbell refused to cooperate with the Subcommittee.137 The House

Staff Report concludes: “The Subcommittee is greatly concerned that their lack of cooperation

might be obscuring the presence of even higher levels of toxic heavy metals in their baby food

products than their competitors’ products.”138

            200.   The Subcommittee noted that Defendant Campbell refused to produce its testing

standards and specific testing results. The Subcommittee concluded that Defendant Campbell

(manufacturer of Plum Organics) “has hidden its policies and the actual level of toxic heavy metals

in its products.”139 The Subcommittee further noted its great concern that Defendant Campbell’s

“lack of cooperation might obscure the presence of even higher levels of toxic heavy metals in

their baby food products, compared to their competitors’ products.”140

            201.   Based on a letter from Defendant Campbell to the Subcommittee, they do not

routinely test all products or ingredients for the presence of heavy metals. Rather, they conducted

ad hoc testing (most recently in September 2019) when they “reexamined” only the Plum Organics

foods featured in the Healthy Babies Bright Futures report.141 Currently, Defendant Campbell only

does testing on new ingredients or finished product testing on new products.142 As such, it does no

routine testing of all ingredients or products.



137
      Id. at 2.
138
      Id. at 5.
139
      Id. at 44.
140
      Id. at 5.
141
   Letter from attorney Thomas Perrelli on behalf of Campbell to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight
and Reform (Dec. 11, 2019) (emphasis added). Attached as Exhibit H.
142
      Id.


Page 81 - Class Action Complaint
            Case 3:21-cv-01275-IM      Document 1      Filed 08/26/21     Page 82 of 123




                  6. Beyond specific testing results, the Subcommittee noted serious shortcomings
                     in Defendants’ overall manufacturing, testing, and sale of the products.

           202.   As reported by Congress, Defendants Beech-Nut, Gerber, Hain, and Nurture knew

these heavy metals posed a threat and set their own internal standards for how much of these toxins

were present in their product. However, these Defendants then proceeded to continue to turn a

blind eye to their dangers by selling food that contained heavy metals that far exceeded these

levels.

           203.   Based on a review of internal documents from Defendants, the Subcommittee

concluded that corporate policies to test only ingredients, not final products, underrepresents the

levels of toxic heavy metals in baby foods.

           204.   For example, Defendant Hain tested a limited number of finished baby food

products for inorganic arsenic. In 100 percent of the products tested, the inorganic arsenic levels

were 28 percent to 93 percent higher than their estimates based on individual ingredient testing.143

           205.   The Subcommittee went on to note that “only testing ingredients gives the false

appearance of lower-than-actual toxic heavy metal levels.” For this reason, “ingredient testing is

inadequate, and . . . only final product testing can measure the true danger posed by baby foods.”144

The Subcommittee concluded that a policy of testing only ingredients “recklessly endangers babies

and children and prevents the companies from even knowing the full extent of the danger presented

by their products.”

           206.   The Congressional Report also documented that the companies that did test final

products routinely sold products that had exceeded internal company guidelines that these

companies assured consumers were being met.


143
      Id. at 5.
144
      Id. at 6.


Page 82 - Class Action Complaint
            Case 3:21-cv-01275-IM       Document 1       Filed 08/26/21     Page 83 of 123




           207.   For example, Defendant Hain had an internal 100 ppb spec limit on inorganic

arsenic. While Defendant Hain did not routinely test finished products, when it did, it found

finished goods that contained as much as 129 ppb inorganic arsenic.

           208.   As another example, Defendant Nurture set internal thresholds for toxic heavy

metals at 100 ppb for inorganic arsenic, 100 ppb for lead, 50 ppb for cadmium, and 10 ppb for

mercury. But Defendant Nurture (manufacturer of Happy Baby products) sold all the finished

products it tested “regardless of how much toxic heavy metal the baby food contained.”145 Those

products sold included baby food that contained as much as 180 ppb of inorganic arsenic, 641 ppb

of lead, and 10 ppb of mercury. More than 25 percent of the food Defendant Hain sold had over

its internal limit of 100 ppb inorganic arsenic.

           209.   Defendant Nurture also produced inaccurate data during the investigation in what

the Subcommittee concluded was an attempt to mislead it:

           Further, Nurture appears to have misled the Subcommittee about its testing
           standards. As seen from Nurture’s goal thresholds pictured below, Nurture
           conveyed to the Subcommittee that after January of 2019, it had a goal threshold of
           50 ppb for lead in all of its baby food products—infant formula, cereals, and wet
           foods. However, in the test results that Nurture provided to this Subcommittee, it
           was still using 100 ppb as an internal guideline after January 2019.146




145
      Id. at 4.
146
      Id. at 35 (emphasis added).


Page 83 - Class Action Complaint
          Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21     Page 84 of 123




          210.   The House Staff Report—coupled with the lack of cooperation from some

Defendants—revealed that babies across the United States and beyond consume food that contains

high levels of toxins and heavy metals. Further, the House Staff Report demonstrated that

Defendants knowingly sold these products to unsuspecting families, displaying little regard for the

health and wellbeing of the innocent children.147

          211.   Defendants knowingly manufactured baby foods with high levels of heavy metals,

even though they were aware of the danger posed by these toxic ingredients. Defendants displayed




147
      See The House Staff Report.


Page 84 - Class Action Complaint
           Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21     Page 85 of 123




a reckless disregard or complete indifference to the probable consequences of the actions to the

babies and children who ingested their products.

          212.     Defendants were clearly aware that Plaintiffs, members of the putative class, and

consumers repeatedly purchased products that did not conform to the standard Defendants

advertised these products as satisfying. The fact that these food products contained potential toxins

and could lead to cognitive and health problems for infants constituted wantonness on the behalf

of Defendants.

               F. After the Congressional Report, Defendants again presented the public with
                  misleading half-truths to avoid having to eliminate harmful contamination
                  and avoid further regulation.

          213.     When confronted by the U.S. House of Representatives regarding the heavy doses

of these toxins in these baby foods, Defendants boasted that their products were conforming with

regulations. But Defendants were well aware that there were no such regulatory standards because

the FDA had not determined that any level of lead, cadmium, or mercury were safe in baby foods

and snacks. And while FDA has set an inorganic arsenic standard of 100 ppb for infant cereal,

most Defendants do not test their final products to determine compliance and Defendant Nurture

sets a higher internal threshold (115 ppb) for final goods for sale than what was allowed by the

FDA.148

          214.     The Congressional Report also documented that Defendants that did test final

products routinely sold products that had exceeded internal company guidelines that these

companies assured consumers were being met.

          215.     When originally confronted with the inquiry about these products containing high

levels of heavy metal, Defendant Beech-Nut represented to the Subcommittee in a December 6,


148
      Id. at 37.


Page 85 - Class Action Complaint
            Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 86 of 123




2019, letter that it applied “rigorous testing protocols and heavy metal testing standards which are

continuously reviewed and strengthened.”149 Defendant Beech-Nut did concede that it used

products over its own internal limits—“generally” up to 20% over those limits.150

            216.   Since the release of the Congressional Report, Defendant Beech-Nut has continued

to misleadingly assure parents and consumers that its products are “safe and nutritious” in a

message provided to the press and carried over the wires on February 5, 2021.151

            217.   Since its initial response, Defendant Beech-Nut voluntarily recalled its infant rice

cereal in June 2021 because the product exceeds a US Food and Drug Administration limit of 100

parts per billion of arsenic. Defendant Beech-Nut acknowledged that its ingredient testing had

shown lower levels but that sample testing of the finished product had confirmed levels above the

FDA guidance level.152

            218.   In June 2021, Defendant Beech-Nut simultaneously reported that it would “exit the

market for Beech-Nut branded Single Grain Rice Cereal.” Defendant Beech-Nut was “concerned

about the ability to consistently obtain rice flour well-below the FDA guidance level and Beech-

Nut specifications for naturally occurring inorganic arsenic.”


149
   Letter from the President and CEO of Beech-Nut Nutrition Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight
and Reform (Dec. 6, 2019)
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf). Attached as
Exhibit E.
150
      Id.
151
   Elaine Watson, Baby food brands defend protocols as congressional report alleges ‘highly
dangerous’ levels of heavy metals in infant foods; expect lawsuits, stays attorney, FOOD
NAVIGATOR (Feb. 5, 2021), https://www.foodnavigator-usa.com/Article/2021/02/05/Baby-food-
brands-defend-protocols-as-congressional-report-alleges-highly-dangerous-levels-of-heavy-
metals.
152
   https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/beech-nut-nutrition-
company-issues-voluntary-recall-one-lot-beech-nut-single-grain-rice-cereal-and#recall-
announcement


Page 86 - Class Action Complaint
          Case 3:21-cv-01275-IM        Document 1          Filed 08/26/21   Page 87 of 123




       219.    As of August 2021, no other Defendant has exited the single grain rice cereal

market.

       220.    Defendant Campbell misleadingly told the Congressional Subcommittee by letter

dated December 11, 2019: “Campbell has conducted testing on every Plum Organics product on

the market to ensure none exceed acceptable levels of arsenic, lead, cadmium, or mercury . . . .

To date, no Plum Organics foods have been found to be above exposure limits set by available

domestic and international regulatory bodies . . . .”153

       221.    Defendant Campbell continues to obfuscate the truth from the public. Notably, after

the release of the Congressional Report, it stated to the press in a message carried over the wires

on February 5, 2021: “Campbell has conducted testing on every Plum Organics product on the

market to ensure none exceed acceptable levels of arsenic, lead, cadmium, or mercury.”154

However, Defendant Campbell never clarified what “acceptable levels” are or provided any

substantive information about heavy metals in their food.

       222.    In a letter dated December 19, 2019, Defendant Gerber similarly stated that it “takes

all concerns related to safety very seriously, which is why all of our foods and beverages meet our

safety and quality standards and conform to all regulatory compliance guidelines.”155



153
   Letter from attorney Thomas Perrelli on behalf of Campbell to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight
and Reform (Dec. 11, 2019) (emphasis added). Attached as Exhibit H.
154
   Elaine Watson, Baby food brands defend protocols as congressional report alleges ‘highly
dangerous’ levels of heavy metals in infant foods; expect lawsuits, stays attorney, FOOD
NAVIGATOR (Feb. 5, 2021), https://www.foodnavigator-usa.com/Article/2021/02/05/Baby-food-
brands-defend-protocols-as-congressional-report-alleges-highly-dangerous-levels-of-heavy-
metals.
155
   Letter from Geber CEO William Partyka to Chairman Raja Krishnamoorthi, Subcommittee
on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 19, 2019).
Attached as Exhibit G.


Page 87 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21     Page 88 of 123




        223.   Similarly, after the release of the Congressional Report, Defendant Gerber stated to

the press in a message carried over the wires on February 5, 2021, that its standards “are among

the strictest in not just the US, but the world . . . [. W]here government standards don’t currently

exist, we develop our own rigorous standards.”156

        224.   Defendant Gerber stated to the press in a message carried over the wires on

February 5, 2021, that its products were safe by misleadingly pointing to the FDA and the Baby

Food Council: “We want to reassure parents Beech-Nut products are safe and nutritious . . . . We

look forward to continuing to work with the FDA, in partnership with the Baby Food Council . . .

.”157

        225.   On February 4, 2021, Defendant Hain issued a press release over the wires stating:

“Our rigorous internal standards and testing procedures ensure Earth’s Best products meet or

exceed the current federal guidelines.”158 Defendant Hain further claimed: “Nothing is more

important to Earth’s Best than the trust and confidence of parents that our organic products provide

safe nutrition for healthy babies.”159 But in reality, Defendant Hain does not regularly test its

finished baby products to see what levels of arsenic, lead, cadmium, or mercury they contain. And


156
    Sandee LaMotte, Leading baby food manufactures knowingly sold products with high levels
of toxic metals, a congressional investigation found, CNN (Feb. 5, 2021)
http://lite.cnn.com/en/article/h_70f72c54f916c524cf6b759a5d57c2cc.
157
   Elaine Watson, Baby food brands defend protocols as congressional report alleges ‘highly
dangerous’ levels of heavy metals in infant foods; expect lawsuits, stays attorney, FOOD
NAVIGATOR (Feb. 5, 2021), https://www.foodnavigator-usa.com/Article/2021/02/05/Baby-food-
brands-defend-protocols-as-congressional-report-alleges-highly-dangerous-levels-of-heavy-
metals (emphasis added).
158
   February 4, 2021 Press Release, HAIL CELESTIAL (Feb. 4, 2021) https://ir.hain.com/news-
releases/news-release-details/statement-behalf-earths-best-organic-response-congressional
(emphasis added).
159
    February 4, 2021 Press Release, HAIL CELESTIAL (Feb. 4, 2021) https://ir.hain.com/news-
releases/news-release-details/statement-behalf-earths-best-organic-response-congressional
(emphasis added).


Page 88 - Class Action Complaint
           Case 3:21-cv-01275-IM       Document 1      Filed 08/26/21    Page 89 of 123




when Defendant Hain did test a small sample of finished product, it found that its products

exceeded the FDA inorganic arsenic guidelines.160 Defendant Hain also continued to use

ingredients that exceeded internal standards. Defendant Hain continued to use these ingredients

even after it admitted to the FDA that its previous use of a vitamin premix with high levels of

inorganic arsenic had caused its finished products to also have dangerous levels of inorganic

arsenic.161

          226.   In February 2021, after the release of the Congressional Report, Defendant Nurture

doubled down about the safety and health of its products by misleadingly referencing non-existent

FDA standards: “We can say with the utmost confidence that all Happy Family Organics products

are safe for babies and toddlers to enjoy and we are proud to have best-in-class testing protocols

in our industry. We only sell products that have been rigorously tested and we do not have

products in-market with contaminant ranges outside of the limits set by the FDA.”162

          227.   As these specific misrepresentations by each Defendant show, each was more

interested in protecting profits than making meaningful changes to eliminate toxic heavy metal

contamination. Once Congress illustrated Defendants’ continued manufacturing, testing, and

distribution practices that led to contaminated baby food, Defendants engaged in a whole new

round of fraud to conceal and prolong their schemes to defraud.




160
      House Staff Report, at 15-16.
161
      House Staff Report, at 41-43.
162
   Quality and Safety of Our Products, NURTURE,
https://www.happyfamilyorganics.com/quality-and-safety-of-our-products/ (last visited Mar. 3,
2021) (emphasis added). The first capture on the Wayback Internet Archive is on February 5,
2021.
https://web.archive.org/web/20210205034954/https://www.happyfamilyorganics.com/quality-
and-safety-of-our-products/


Page 89 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1       Filed 08/26/21      Page 90 of 123




       228.    Defendants’ actions and inactions have likely caused irreparable harm to hundreds

of thousands of families across the nation.

       229.    Plaintiffs and members of the putative class have also suffered significant economic

damages, to the tune of billions of dollars,163 because they paid for what was represented as

healthy, nutritious baby food for their children, devoid of contaminants, but received foods

containing harmful levels of heavy metals.

           G. Equitable Tolling, Discovery Rule, and Fraudulent Concealment

       230.    Plaintiffs repeat and re-allege the allegations set forth above. At all times relevant

to this Complaint, Defendants took active steps to conceal their unlawful activities.

       231.    Discovery Rule: Plaintiffs and the members of the Class had no knowledge or

reason to know of Defendants’ knowing concealment of toxic heavy metals in their products until

on or about (at the earliest) February 4, 2021, when the U.S. House of Representatives Committee

on Oversight and Reform released its explosive report, “Baby Foods Are Tainted with Dangerous

Levels of Arsenic, Lead, Cadmium, and Mercury.”

       232.    Plaintiffs and the Class are consumers who do not have the training or means by

which they could have discovered Defendants’ knowing concealment of toxic heavy metals in

their products until on or about (at the earliest) February 4, 2021, if then.

       233.    Information regarding the unlawful conduct described herein was not available to

Plaintiffs and members of the Class prior to Defendants’ knowing concealment of toxic heavy

metals in their products until on or about (at the earliest) February 4, 2021. Plaintiffs and members




163
    Emma Bedford, U.S. baby food market - statistics & facts, STATISTA (Nov. 20, 2020),
https://www.statista.com/topics/1218/baby-food-market/.


Page 90 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1       Filed 08/26/21     Page 91 of 123




of the Class had no previous, reasonable means of obtaining the facts or information concerning

the Defendants’ unlawful activities, all of which were purposefully concealed by Defendants.

       234.    For these reasons, the statute of limitations as to Plaintiffs’ and the Class’s claims

did not begin to run and has been tolled with respect to the claims that Plaintiff and the members

of the Class have alleged in this Complaint.

       235.    Fraudulent Concealment and/or Equitable Tolling: In the alternative,

application of the doctrine of fraudulent concealment and/or equitable tolling tolled the statute of

limitations on the claims asserted herein by Plaintiffs and the Class. Plaintiffs and the members of

the Class did not discover, and could not have reasonably discovered, Defendants’ knowing

concealment of toxic heavy metals in their products alleged herein until on or about (at the earliest)

February 4, 2021, when the U.S. House of Representatives Committee on Oversight and Reform

released its explosive report, “Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead,

Cadmium, and Mercury.”

       236.    Before that time, Plaintiffs and the members of the Class were unaware of

Defendants’ unlawful conduct and did not know before then about Defendants’ knowing

concealment of toxic heavy metals in their products. Defendants provided no information, actual

or constructive, to Plaintiffs and members of the Class.

       237.    The affirmative acts of Defendants alleged herein were wrongfully concealed and

carried out in a manner that precluded detection.

       238.    Accordingly, a reasonable person under the circumstances would not have been

alerted to begin to investigate Defendants’ knowing concealment of toxic heavy metals in their

products before February 4, 2021.




Page 91 - Class Action Complaint
         Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21      Page 92 of 123




         239.   Plaintiffs and the members of the Class could not have discovered the alleged

unlawful activity at an earlier date by the exercise of reasonable diligence because of the deceptive

practices and techniques of secrecy employed by the Defendants to avoid detection of, and

fraudulently conceal, their unlawful conduct.

         240.   Because the alleged unlawful conduct alleged herein was self-concealing and

affirmatively concealed by Defendants, Plaintiffs and members of the Class had no knowledge of

the alleged unlawful conduct or of any facts or information that would have caused a reasonably

diligent person to investigate before February 4, 2021.

         241.   For these reasons, the statute of limitations applicable to Plaintiffs’ and the Class’s

claims was tolled and did not begin to run until February 4, 2021.

         242.   Continuing Tort: Defendants are estopped from relying on any statute of

limitations defense because their illegal, deceptive, and fraudulent practices as alleged herein,

which are continuing, have created continuing and repeated injuries to Plaintiffs and the Class.

   IV.      CLASS ACTION ALLEGATIONS

         243.   Plaintiffs bring this action individually and on behalf of the following Class

pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:

            ▪   All persons in the United States who, from January 1, 2019, to the present,
                purchased foods for babies, toddlers or children manufactured by Defendants
                Beech-Nut, Campbell, Gerber, Hain, or Nurture, for household or business use, and
                not for resale.

            ▪   Excluded from the Class is the Defendants, any parent companies, subsidiaries,
                and/or affiliates, officers, directors, legal representatives, employees, co-
                conspirators, all governmental entities, and any judge, justice, or judicial officer
                presiding over this matter.

         244.   This action is brought and may be properly maintained as a class action. There is a

well-defined community of interests in this litigation and the members of the Class are easily




Page 92 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1      Filed 08/26/21    Page 93 of 123




ascertainable. Purchasers of these products can identify their purchases through receipts, store

rewards programs, and their own testimony.

       245.    The members in the proposed Class are so numerous that individual joinder of all

members is impracticable, and the disposition of the claims of all Class members in a single action

will provide substantial benefits to the parties and Court.

       246.    Questions of law and fact common to Plaintiffs and the Class include, but are not

limited to, the following:

           a. whether Defendants owed a duty of care to Plaintiffs and the Class;

           b. whether Defendants knew or should have known that the baby foods contained or

               may contain heavy metals;

           c. whether Defendants wrongfully represented and/or continue to represent that the

               baby foods are natural and safe for human infant and child consumption;

           d. whether Defendants misrepresent their baby foods as healthy, superior quality,

               nutritious, and safe for consumption;

           e. whether Defendants wrongfully represented and/or continue to represent that these

               products are natural;

           f. whether Defendants wrongfully represented and/or continue to represent that the

               manufacturing of baby foods is subjected to rigorous standards, including testing

               for heavy metals and government regulation;

           g. whether Defendants wrongfully failed to disclose that their baby foods contained,

               or may contain, heavy metals;

           h. whether Defendants’ representations in advertising, warranties, packaging, and/or

               labeling are false, deceptive, and/or misleading;




Page 93 - Class Action Complaint
       Case 3:21-cv-01275-IM           Document 1    Filed 08/26/21     Page 94 of 123




          i. whether those representations are likely to deceive a reasonable consumer;

          j. whether a reasonable consumer would consider the presence or risk of heavy metals

              as a material fact in deciding to purchase baby food;

          k. whether Defendants had knowledge that their representations were false, deceptive,

              and misleading;

          l. whether Defendants continue to disseminate those representations despite

              knowledge that the representations are false, deceptive, and misleading;

          m. whether a reasonable consumer would find it material if a product is represented as

              healthy, superior quality, nutritious, and safe for consumption and that it does not

              contain arsenic, mercury, cadmium, lead, and/or other heavy metals;

          n. whether Defendants’ representations and descriptions on the labeling of their baby

              foods are likely to mislead, deceive, confuse, or confound consumers acting

              reasonably;

          o. whether each Defendant, on its own or as a group, engaged in a pattern of

              racketeering activity;

          p. whether each Defendant, on its own or as a group, infiltrated the Baby Food Council

              and used it as a RICO enterprise;

          q. whether the pattern of racketeering committed by Defendant, or the Defendants as

              a group, were the but for and proximate cause of Plaintiffs’ RICO damages;

          r. whether Plaintiffs and the members of the Class are entitled to actual and statutory

              damages; and

          s. whether Plaintiffs and members of the Class are entitled to declaratory and

              injunctive relief.




Page 94 - Class Action Complaint
        Case 3:21-cv-01275-IM          Document 1       Filed 08/26/21     Page 95 of 123




        247.   Defendants engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiffs individually and on behalf of Class members. Identical statutory

violations and business practices and harms are involved. Individual questions, if any, are not

prevalent in comparison to the numerous common questions that dominate this action.

        248.   Plaintiffs’ claims are typical of those of the members of the Class in that they are

based on the same underlying facts, events, and circumstances relating to Defendants’ conduct.

        249.   Plaintiffs will fairly and adequately represent and protect the interests of the Class,

have no interests incompatible with the interests of the Class, and have retained counsel competent

and experienced in class action, consumer protection, and false advertising litigation.

        250.   Class treatment is superior to other options for resolution of the controversy

because the relief sought for each member of the Class is small such that, absent representative

litigation, it would be infeasible for members of the Class to redress the wrongs done to them.

        251.    Questions of law and fact common to the Class predominate over any questions

affecting only individual members of the Class.

        252.   As a result of the foregoing, class treatment is appropriate.

   V.      CLAIM

    COUNT I: VIOLATION OF THE RACKETEER INFLUENCED AND CORRUPT
     ORGANIZATIONS ACT (CIVIL RICO) UNDER 18 U.S.C. § 1962(c) AND (d)

        253.   Plaintiffs reallege and incorporate by reference each and every allegation contained

in the preceding paragraphs as if fully set forth herein.

        254.   At all relevant times, Defendants have been “persons” under 18 U.S.C. § 1961(3).

        255.   Section 1962(c) makes it “unlawful for any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to




Page 95 - Class Action Complaint
         Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 96 of 123




conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity.” 18 U.S.C. § 1962(c).

        256.   Section 1962(d) makes it unlawful for “any person to conspire to violate,” among

other provisions, Section 1962(c). See 18 U.S.C. § 1962(d).

        257.   Each Defendant is a participant in the multi-billion-dollar baby food industry.

Finding it difficult to achieve their ambitious goals lawfully and to outsell their competitors by

playing by the rules, each Defendant resorted to cheating through a scheme to defraud that included

four types of fraud: false representations, fraud by omission, fraudulent concealment, and fraud by

half-truth.

        258.   Each Defendant knew that American parents and purchasers are closely focused on

the ingredients in baby food. They designed marketing and advertising campaigns around food

safety and purity. The whole time they did so, Defendants knew their products were not as

advertised—the products were contaminated (not pure), included foreign substances (not natural),

and were dangerous to highly vulnerable babies and toddlers (not safe).

        259.   This RICO claim is for the compensatory damages (on behalf of the purchasers)

that resulted from the baby food companies’ interstate, nationwide schemes to fraud. It does not

seek recovery for personal injuries, nor does it rely upon any personal injuries occurring. Instead,

the baby food that was sold was “essentially worthless” because it did not contain the very essence

of what was advertised. Parents and purchasers bought this baby food because it was natural, pure,

and safe—thus, because it was not, and each Defendant either concealed or omitted facts or spoke

in half-truths, the very purpose of these purchases was fraudulently induced.

        260.   Worse, Defendants have prolonged their fraud by covering up and actively

speaking out to falsely deny their underlying fraud occurred. To this day, they have not recalled




Page 96 - Class Action Complaint
         Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21     Page 97 of 123




the contaminated products and are using the pretext of the Baby Food Council to avoid taking

responsibility for their fraud.

        261.    Consumers and purchasers are not highly knowledgeable about food manufacturing

or processing and lack any ability to uncover the fraud that is occurring. Defendants aggravated

this information asymmetry by using the Baby Food Council to lull purchasers and further obscure

their fraud and to falsely suggest they are committed to baby food safety.

                A. The Baby Food Council Is Infiltrated by Each Defendant and Used as An
                   Enterprise for Fraud

        262.    At all relevant times, Defendants each engaged in food fraud using the Baby Food

Council as an enterprise, or in the alternative, forming an association-in-fact enterprise with the

Baby Food Council and/or the other Defendants. At this stage, without access to discovery to see

the private communications between Defendants, Plaintiffs plead in the alternative. They will later

clarify their allegations once discovery has occurred and they have obtained the emails and other

documents needed to explain the precise structure among Defendants.

        263.    According to its website, the Baby Food Council, as an entity, has existed since

January 2019. Discovery is needed to confirm when it was actually created, who created it, how

the Defendants worked together to create it, the financial payments that were made, the finances

of the entity, and so forth. These documents and records are not publicly available and are kept

confidential by Defendants, the Council, and the members of the Council.

        264.    Each Defendant infiltrated and used the Baby Food Council as a vessel for fraud so

that each Defendant could sell contaminated baby food products to purchasers without incurring

the expense and time required to properly manufacture and process these foods. Alternatively, the

Defendants formed and infiltrated the Baby Food Council to use it as a vessel for fraud and worked

together to accomplish their schemes to defraud.



Page 97 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 98 of 123




       265.    Once the American media uncovered the massive food fraud scheme that had been

ongoing since January 2019, each Defendant hid behind its membership and status in the Baby

Food Council as a decoy and shield, as well as to lull victims of their food fraud into not believing

what Congress had publicly exposed.

       266.    Defendants falsely suggested and implied that membership in the Baby Food

Council membership was a defense to the fraud and that they were committed to baby safety and

health and best practices.

       267.    Each Defendant also used its membership in the Baby Food Council as a pretext

for not adopting standards for baby food manufacturing. Each Defendant did not disclose that it

was co-opting the push for FDA standards by promising that baby food manufacturers would

regulate themselves and work to adopt food standards. Although they claim the FDA is a member

of the Baby Food Council, they took no action with the FDA and steered the FDA away from

adopting standards. Thus, the lack of standards by the FDA is part of the scheme to defraud. Each

Defendant worked to defeat the adoption of FDA standards using the Baby Food Council as an

instrument to do so. This tactic is straight out of the playbook used by Big Tobacco for decades.

       268.    Each Defendant’s claim of membership was also false and misleading because the

Baby Food Council has not done anything to help American babies and to date has been kept

dormant. Rather, it has been set up so Defendants can use it to avoid liability. As set forth above,

the Council has engaged in no meaningful activity in the 30 months since it was created. The Baby

Food Council is a shell entity that has only been used to cover up the food fraud committed by

Defendants.

       269.    Each Defendant has dragged out the adoption of standards and any manufacturing

and processing reform by using the diversion and distraction of the Baby Food Council, despite




Page 98 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 99 of 123




willfully knowing that the Baby Food Council would take no action and would serve only as a

lifeless scarecrow.

       270.    The Baby Food Council has also served as an anchor for Defendants to coordinate,

work together, and unify their cover-up and concealment of their food fraud—to work together,

aligned through the auspices of the Baby Food Council, as an association-in-fact enterprise.

Defendants use the Baby Food Council to coordinate and synchronize their fraudulent marketing

and sales strategy and manufacturing processes.

       271.    Without the Baby Food Council, each Defendant would be exposed and forced to

defend its food fraud on its own. With the Baby Food Council, Defendants are all able to band

together, point to each other’s shared industry-wide commitment, and defraud and defend

consistently as a united group. This, too, confirms the Baby Food Council is an essential part of

each Defendant’s scheme to defraud Plaintiffs and the Class.

       272.    Discovery is needed to uncover the confidential emails and communications among

the Defendants showing how they worked together as an association-in-fact enterprise and

collectively worked together using the Baby Food Council. They worked together to compete in

the marketplace on this issue, rather than against each other as competitors usually do.

       273.    In addition to the Defendants forming an association-in-fact enterprise with the

Baby Food Council, in the alternative, the Baby Food Council is an enterprise and each Defendant

has operated or participated, directly or indirectly, in the affairs of the Baby Food Council through

a pattern of racketeering activity—i.e., wire fraud, mail fraud, and the corruption of an official

proceeding before Congress.

       274.    Indeed, Defendants had no legitimate or lawful use for becoming members of the

Baby Food Council other than to use it to commit fraud. They engaged in repeated acts of wire




Page 99 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 100 of 123




fraud and mail fraud, and they sought to cover up and explain away this fraud using their

membership in the Baby Food Council and statements it made as an alibi for their food fraud. If

they had a legitimate interest in protecting babies and infants, they would have either adopted

standards and complied with them, not sold defective products, or recalled their defective products

and apologized (offering refunds) once the 2021 Congressional Report came down. That they are

continuing to use the Baby Food Council as part of their concealment strategy, citing their

membership in the hollow Baby Food Council as a way to lull victims and Congress into believing

they are not guilty of fraud, further shows the Baby Food Council is integral to the pattern of mail

and wire fraud, which remains ongoing.

       275.    The Baby Food Council’s inactivity and failure to engage in any substantive

activity for over 30 months confirms it has been infiltrated by Defendants and used by them as a

vessel for fraud.

       276.    If the Baby Food Council were a legitimate organization actually committed to

baby food health and safety, it would have taken active steps to combat baby food contamination

and speak out against the widely-established, industry-wide baby food fraud that was exposed in

February 2021. But the Baby Food Council said and did nothing.

       277.    It is necessary to hold Defendants accountable for their racketeering so that the

Baby Food Council can be cleansed of these bad actors. Freed from Defendants’ fraud and

nefarious influences, the Baby Food Council can actually take steps to help combat baby food

contamination—or it can wind down its affairs if it was never anything more than a front group

for Defendants, modeled after the tactics of Big Tobacco.




Page 100 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 101 of 123




       278.    Discovery is needed to ascertain and confirm the facts regarding the creation,

intentions, internal activities, and internal communications among Defendants. Without access to

the private, non-public, confidential documents, Plaintiffs have no way of pleading these details.

           B. The Enterprise

       279.    The enterprise is the Baby Food Council, which each Defendant infiltrated and used

as a vessel for fraud. Alternatively, the Baby Food Council and the Defendants formed an

association-in-fact enterprise.

       280.    At all relevant times, the Baby Food Council had an existence separate and distinct

from each of the Defendants and was separate and distinct from the pattern of racketeering in

which Defendants engaged. Likewise, each Defendant was separate and apart from the Baby Food

Council and every other Defendant.

       281.    Each of the Defendants made its membership in the Baby Food Council a central

part of their scheme to defraud. Defendants ordinarily are competitors and should be competitors

who compete for market share; instead, Defendants used the Baby Food Council as a mechanism

to conspire and work together to deflect, deny, and conceal their collective food fraud against baby

food purchasers.

       282.    Likewise, baby food has been sold for decades in America. The Baby Food Council

was created only in January 2019 because Defendants knew they were running out of time to

conceal their fraud—they became desperate to create a new entity (Baby Food Council) to help

deflect and deny their fraud was occurring. The timing of the Baby Food Council’s creation in

January 2019 further confirms it was created for the purpose of facilitating the ongoing food fraud.

       283.    Through their collective membership in the Baby Food Council, each Defendant

worked side-by-side (rather than in competition) with the common purpose of furthering the illegal

baby food fraud scheme. Defendants further shared the common purposes of blocking food


Page 101 - Class Action Complaint
       Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21      Page 102 of 123




standards from being adopted and preventing purchasers and the American public from uncovering

the massive food fraud scheme they were engaged in. Defendants have formed long-term, ongoing

relationships through the Baby Food Council and have demonstrated they are aligned and working

together.

       284.      Defendants made sure to include legitimate entities, like Cornell University, as

members of the Baby Food Council and made sure the website for the Baby Food Council is hosted

on Cornell’s Food Science Department to lend a false aura of legitimacy. Discovery is needed to

obtain the financial payments and other contributions made by Defendants to Cornell and its

professors who agree to be listed on the Baby Food Council.

       285.      The ordinary business of Defendants is to engage in the manufacture and sale of

baby food products. It is not part of their routine business to engage in acts of mail and wire fraud

to mislead purchasers about the contents of their products and their steps to combat food

contamination. Nor is it part of the ordinary business to form a Baby Food Council, which was

created only in January 2019, despite decades of baby food manufacturers never forming a

conspiracy. It was the public release of the bombshell Consumer Reports article in 2018 that

prompted the Defendants to scramble and quickly erect the Baby Food Council as a vessel for their

ongoing fraud.

       286.      Defendants have also made mail and wire fraud part of the ordinary business

activities by routinely selling contaminated food products and engaging in advertising and

marketing that is knowingly and willfully false and fraud by omission or fraud by half-truth.

       287.      Each Defendant has a separate existence separate and apart from the enterprise,

including distinct legal statuses, different offices and roles, bank accounts, officers, directors,

employees, individual personhood, reporting requirements, and financial statements.




Page 102 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21     Page 103 of 123




        288.    The Baby Food Council website is a separate website that identifies the Baby Food

Council as an independent entity to which each Defendant is a member. That website is hosted by

Cornell’s Food Science Department, further creating distinctiveness and separation from each

Defendant (and also the false halo of legitimacy).

        289.    Defendants have used the very independent status of the Baby Food Council as an

integral part of their fraud schemes—suggesting that they are members of an independent,

legitimate third-party entity that is working to combat baby food fraud contamination.

        290.    The Baby Food Council might be dormant and not engaging in real activity, but

Defendants have conveyed to purchasers, Congress, and the American public the opposite and are

bound by those representations. By publicly touting their membership in the Baby Food Council

as proof of their benevolence and commitment to baby food safety (when, in fact, the opposite is

true, and they have used the Baby Food Council to co-opt reforms and conceal their fraud),

Defendants have committed to the Baby Food Council being a real entity engaged in independent,

legitimate activity.

            C. The Pattern of Racketeering: Mail Fraud and Wire Fraud and Corruption of
               an Official Proceeding

        291.    To carry out their schemes to defraud, Defendants knowingly participated, directly

or indirectly, in and conducted the affairs of the Baby Food Council through a pattern of

racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c).

        292.    From at least 2019 to the present, each Defendant has worked to execute a scheme

to defraud by infiltrating and using the Baby Food Council as a vessel for fraud to (1) coordinate

the suppression of information revealing the widespread contamination of baby food during

manufacturing; (2) delay the adoption of governmental standards for baby food manufacturers

while falsely suggesting a commitment to adopt those very standards; (3) falsely suggest that



Page 103 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 104 of 123




contamination of baby food products is “natural” and to omit “mercury” as a heavy metal

dangerous to babies; (4) falsely suggest that they were committed to improving baby food safety,

when in fact the Baby Food Council has done nothing to solve this problem since January 2019

and serves only to help Defendants prolong their fraud; (5) work to share information on heavy

metals and how to deceive purchasers into believing that baby food with heavy metals is “safe”

and not in violation of “standards” given that the Defendants worked to make sure no standards

were adopted through the Baby Food Council co-option of this effort; and (6) conceal, camouflage,

and prolong their ongoing food fraud by specifically referencing their active involvement in the

Baby Food Council as proof of their commitment to baby food safety (when in fact the opposite is

true) as part of statements made by interstate wire (detailed in this Complaint).

       293.    Contrary to public statements made by Defendants, the Baby Food Council was

designed to falsely lull purchasers of contaminated baby food (Plaintiffs and the Class) and

Congress into believing that food companies are actively working to fix the food fraud that is

occurring.

       294.    The Baby Food Council has done nothing other than serve as a shiny distraction.

Despite being formed in January 2019, the Baby Food Council has done nothing substantive to

address the lack of food standards or to regulate its members. The Council has not issued any

demands for product recalls, nor has it assisted its members or the public with anything. It has sat

dormant merely to deflect attention and serve as a false hope that Defendants are doing something

when, in fact, they are not.

       295.    The five baby food companies that joined the Baby Food Council did so because

they knew their scheme to defraud would soon be exposed, and they wanted to have a handy




Page 104 - Class Action Complaint
       Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 105 of 123




diversion ready to convince purchasers and the government that they were actively addressing the

concerns.

       296.    This was a fraudulent pretext. These companies have known for several years that

their products are contaminated, and they did nothing to stop these problems, either in January

2019 or any time before.

       297.    When Congress began its inquiry into allegations that baby food was contaminated

with heavy metals and sought information from Defendants, they were quickly met with

Defendants’ proclamations that membership in the Baby Food Council meant they were dedicated

to fixing the problem. See Exhibits D, E, F, and G.

            a. On December 6, 2019, Defendant Beech-Nut represented to Congress that after the

               Health Babies Bright Future report, it encouraged the creation of the Baby Food

               Council to “conduct research and work to achieve a long-term reduction of heavy

               metals in the baby food supply chain” and that its current “top priority is to reduce

               heavy metals in the products manufactured and marketed by the member companies

               [including Defendant Beech-Nut] using best-in-class management practices.”




            b. On December 19, 2019, Defendant Gerber represented to Congress that along with

               its internal programs and procedures, it was “also a founding member of the Baby




Page 105 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1     Filed 08/26/21     Page 106 of 123




              Food Council,” whose objective is “reducing heavy metals in the products

              manufactured by the member companies to as low as reasonably achievable using

              best-in-class management practices.” Defendant Gerber claimed that its “efforts

              with the Council represent our commitment to the safety of the baby food

              category.”




          c. On December 11, 2019, Defendant Hain responded to Congress by pointing to its

              membership in the Baby Food Council as an indicator of its commitment “to

              producing safe, nutritious, high-quality baby food products.”




Page 106 - Class Action Complaint
       Case 3:21-cv-01275-IM          Document 1        Filed 08/26/21   Page 107 of 123




           d. On December 18, 2019, Defendant Nurture responded to Congress by pointing to

                 its membership in the Baby Food Council as an indication of its commitment to

                 “reduce heavy metals in baby food products as low as reasonably achievable using

                 best-in-class management practices.”




       298.      Defendants sent these fraudulent statements, via mail and e-mail, to members of

the United States Congress in order to corrupt the ongoing investigation by Congress of baby food

contamination.

       299.      Once the February 2021 congressional report was released, Defendants were again

quick to tout their commitment to child safety as proven by their membership in the Baby Food

Council—using its membership to lull victims into not pursuing and correcting the fraud.

       300.      For example, Gerber stated on its website on or around Feb. 4, 2021, that as a Baby

Food Council member, it has “been working together with other industry members, the


Page 107 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 108 of 123




Environmental Defense Fund, Healthy Babies Bright Futures and Cornell University” to identify

“best agricultural practices” and create “a voluntary industry standard to reduce heavy metal levels

in baby foods to the lowest level possible.”




       301.    While actively selling their products in January 2019 to present, the Defendants

kept secret their knowledge of the massive contamination in their products. They committed fraud

by omission and fraud by half-truth by advertising their products from January 2019 to present as

safe, nutritious, pure, and natural—despite knowing that these representations were false and that

their products were contaminated with several heavy metals.

       302.    Regardless of whether the Baby Food Council was working on food standards, that

lack of consensus did not grant it permission to misrepresent facts, conceal facts, omit facts, and

speak in half-truths.

       303.    In February 2021, when caught committing fraud, Defendants attempted to defend

their scheme to defraud by claiming there are no standards, and they cannot be held accountable

as a result. They advertised and made promises that were far higher and more demanding, and it

is these promises and representations that they are held to under the federal fraud laws. Defendants

cannot advertise and promise under one standard and then defend and deflect under a much lower

one.

       304.    Defendants’ denial and deflection are a second stage of their ongoing scheme to

defraud—the cover-up stage. Defendants knew all along that there are no baby food standards


Page 108 - Class Action Complaint
       Case 3:21-cv-01275-IM         Document 1        Filed 08/26/21    Page 109 of 123




identifying safe levels for baby food exposure, but they did not disclose this when they advertised

their products. Having chosen to advertise that their foods are pure, safe, natural, and held to the

highest standards, it was a fraudulent omission or fraud by half-truth to now claim that they have

no obligation to minimize or eliminate exposure to these toxic heavy metals. This was not disclosed

to purchasers at any time prior to February 4, 2021.

       305.    According to Brian Ronholm, director of food policy at Consumer Reports, the

recent uncovering of the food fraud scheme is “especially troubling” because Defendants “knew

of the high levels of heavy metal contamination and still sold the products.”164

       306.    Defendants have engaged in acts of lulling as a cover-up and to continue their

ongoing schemes to defraud, as evidenced by the statements alleged throughout this Complaint,

and by way of further example:

       307.    In a February 4, 2021 article in the Washington Post that was disseminated

nationwide, Beech-Nut spoke directly to purchasers and “assured parents its baby food is ‘safe and

nutritious.’”165 This statement was knowingly false and attempted to cover up the crimes that

Beech-Nut committed. It effectively doubled down on its ongoing food fraud and sought to

convince purchasers and parents that they could continue to purchase and have their children

consume unsafe food.




164
   Jesse Hirch, Heavy Metals in Baby Food: What You Need to Know, CONSUMER REPORTS (Aug.
16, 2018) https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/; see also, CR
renews call for FDA and manufacturers to take action to keep infants and children safe from heavy
metals        in       foods,       CONSUMER          REPORT          (Feb.        4,       2021)
https://advocacy.consumerreports.org/press_release/cr-renews-call-for-fda-and-manufacturers-
to-take-action-to-keep-infants-and-children-safe-from-heavy-metals-in-foods/.
165
   Dee-Ann Durbin, Congressional Report Finds Toxic Metals in Baby Food Brands, U.S. NEWS
(Feb. 4, 2021), https://www.usnews.com/news/politics/articles/2021-02-04/congressional-report-
finds-toxic-metals-in-baby-food-brands.


Page 109 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 110 of 123




       308.    In a February 4, 2021 article in the Wall Street Journal that was widely

disseminated, Gerber spoke directly to purchasers and stated that “all of its food meets its safety

standards, which it says are among the strictest in the world.”166

       309.    In a February 4, 2021 press release that was widely disseminated and posted by

Good Morning America167 and other news outlets, Hain spoke directly to purchasers, stating:

“Nothing is more important to Earth’s Best than the trust and confidence of parents that our organic

products provide safe nutrition for healthy babies. Our rigorous internal standards and testing

procedures ensure Earth’s Best products meet or exceed the current federal guidelines.”168

       310.    In a February 5, 2021 article in People that was widely disseminated, Nurture spoke

directly to purchasers, “We can say with the utmost confidence that all Happy Family Organics

products are safe for babies and toddlers to enjoy, and we are proud to have best-in-class testing

protocols in our industry."169

       311.    The predicate acts of racketeering (18 U.S.C. § 1961(1)) engaged in by Defendants

include, but are not limited to:




166
    Annie Gasparro & Sharon Terlep, Toxic Heavy Metals Found in Some Baby Food,
Congressional     Report     Says,    WALL      STREET     JOURNAL     (Feb.   4,     2021),
https://www.wsj.com/articles/toxic-heavy-metals-found-in-some-baby-food-congressional-
report-says-11612451332.
167
    Katie Kindelan and Kelly McCarthy, Some popular baby foods contain 'significant levels' of
toxic heavy metals, report says, GOOD MORNING AMERICA (Feb. 5, 2021),
https://www.goodmorningamerica.com/wellness/story/popular-baby-foods-significant-levels-
toxic-heavy-metals-75685913.
168
    February 4, 2021 Press Release, HAIL CELESTIAL (Feb. 4, 2021) https://ir.hain.com/news-
releases/news-release-details/statement-behalf-earths-best-organic-response-congressional.
169
   Benjamin VanHoose, Investigation Finds Baby Food Products 'Tainted with Significant Levels
of Toxic Heavy Metals', People, PEOPLE.COM (Feb. 5, 2021), https://people.com/parents/baby-
food-found-tainted-dangerous-levels-toxic-heavy-metals-congressional-investigation-report/.


Page 110 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1        Filed 08/26/21     Page 111 of 123




          a. Mail Fraud: Defendants’ entities violated 18 U.S.C. § 1341 by engaging in an

              unlawful scheme to defraud involving false pretenses, misrepresentations,

              promises, half-truths, and omissions. In furtherance of this scheme, Defendants

              used the mails:

                  i. Defendants shipped, or caused to ship, via interstate mail the baby food

                     products that were purchased by Plaintiffs and the Class.

                 ii. Defendants used the mails to send letters to the U.S. House of

                     Representatives in December 2019 to perpetuate their false pretenses,

                     misrepresentations, promises, half-truths, and omissions.

                 iii. Defendants used the mails in furtherance of their scheme to defraud and, in

                     fact, could not have accomplished their scheme to defraud without using the

                     mails to ship their products to all fifty states.

                 iv. Further discovery will likely uncover additional uses of the mail.

          b. Wire Fraud: Defendants violated 18 U.S.C. § 1343 by engaging in an unlawful

              scheme to defraud involving false pretenses, misrepresentations, promises, half-

              truths, and omissions. In furtherance of this scheme, Defendants used the interstate

              wires, including the Internet, email, and use of the telephone across state lines.

                  i. Defendants have engaged in extensive, nationwide (interstate) advertising

                     campaigns using Facebook, email, and the Internet to reach consumers in

                     all 50 states with false pretenses, misrepresentations, promises, half-truths,

                     and omissions. See also Factual Background, Section IV.D.3.




Page 111 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21      Page 112 of 123




 Defendant       Date             Representation in Furtherance of the Scheme to Defraud

 Beech-Nut       Since at least   Beech-Nut baby food is “clean food” and “classic, natural and
                 5/30/2017        organic real food for babies and toddlers” “with just real,
                                  simple ingredients”

                 ~8/16/2018       “We want to reassure parents that Beech-Nut’s real food for
                                  babes is healthy, nutritious and safe.”

                                  “We want to assure parents that . . . we have high confidence
                                  in the quality and standards we use in making our food.”

                                  “Currently, no government standard or recommendation
                                  exists for lead.”

                 3/21/2018        Beech-Nut products contain “nothing else” but the listed
                                  ingredient

                 3/28/2019        Beech-Nut products are for consumers who are “label
                                  readers” and look for “natural ingredients only.”

                 Since at least   “what’s inside your baby food matters”
                 7/13/2019
                                  Beech-Nut “offer[s] natural and organic products”

                                  “In fact, we conduct over 20 rigorous tests on our purees,
                                  testing for up to 255 pesticides and heavy metals (like lead,
                                  cadmium and other nasty stuff). Just like you would, we send
                                  the produce back if it’s not good enough.”

                 10/17/2019       “Our process starts with high-quality fruits and vegetables that
                                  meet BNN’s own standards, which in some cases are 10 times
                                  stricter than those of the U.S. government. For example, we
                                  test for 255 common contaminants, such as lead, other heavy
                                  metals and pesticides, to confirm that all the ingredients
                                  delivered to us and used in our products comply with our
                                  standards. If they don’t, we send them back.”

                 12/6/2019        Beech-Nut applied “rigorous testing protocols and heavy
                                  metal testing standards which are continuously reviewed and
                                  strengthened.”

                                  Beech-Nut encouraged the creation of the Baby Food Council
                                  to “conduct research and work to achieve a long-term
                                  reduction of heavy metals in the baby food supply chain” and
                                  that its current “top priority is to reduce heavy metals in the
                                  products manufactured and marketed by the member



Page 112 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21     Page 113 of 123




 Defendant       Date             Representation in Furtherance of the Scheme to Defraud

                                  companies [including Defendant Beech-Nut] using best-in-
                                  class management practices.”

                 Since at least   Beech-Nut “only” uses “real,” “quality” ingredients
                 6/14/2020

                 2/4/2021         Beech-Nut “assured parents its baby food is ‘safe and
                                  nutritious.’”

                 ~2/5/2021        Beech-Nut products are “safe and nutritious”

 Campbell        12/11/2017       “We believe that Plum’s products are safe to eat. Our testing
                                  confirmed that the averaged results for heavy metals in all
                                  tested Plum products gave concentrations that are typical for
                                  those ingredients – whether that’s a leafy green grown in your
                                  own garden or a bunch of carrots purchased at the farmer’s
                                  market. The results also demonstrate our tested products are
                                  below exposure limits set by certain domestic and
                                  international regulatory bodies.”

                 2/12/2018        The mission that Plum Organics promises is that it will
                                  provide “little ones” with “the very best food from the first
                                  bite.”

                 6/7/2019         The back of the Plum Organics’ pouch lets customers “find
                                  out exactly what [you are] getting!”

                 12/11/2019       “Campbell has conducted testing on every Plum Organics
                                  product on the market to ensure none exceed acceptable levels
                                  of arsenic, lead, cadmium, or mercury… To date, no Plum
                                  Organics foods have been found to be above exposure limits
                                  set by available domestic and international regulatory bodies
                                  . . . .”

                 Since at least   Plum Organics baby foods are “absolutely” “safe to eat” and
                 8/12/2020        that “health and safety are always” its “top priorities.”

                                  “We believe ingredient testing allows for better control of the
                                  entire product and gets us ahead of any potential issues before
                                  it makes its way into a product. It’s just like when you make
                                  a recipe at home – you want to know everything that’s going
                                  into the recipe.”




Page 113 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21     Page 114 of 123




 Defendant       Date             Representation in Furtherance of the Scheme to Defraud

                 2/5/2021         “Campbell has conducted testing on every Plum Organics
                                  product on the market to ensure none exceed acceptable levels
                                  of arsenic, lead, cadmium, or mercury.”

 Gerber          ~8/16/2018       “All of our foods meet our safety and quality standards, which
                                  are among the strictest in the world.”

                                  “Our rigorous standards are developed by evaluating the latest
                                  food safety guidance – from sources like the Food and Drug
                                  Administration, Environmental Protection Agency, and
                                  international health authorities. Gerber also partners with our
                                  farmers and our ingredient and packaging suppliers to control,
                                  reduce and limit contaminants in all our foods.”

                 12/19/2019       Gerber “takes all concerns related to safety very seriously,
                                  which is why all of our foods and beverages meet our safety
                                  and quality standards and conform to all regulatory
                                  compliance guidelines.”

                                  Gerber was “also a founding member of the Baby Food
                                  Council,” whose objective is “reducing heavy metals in the
                                  products manufactured by the member companies to as low as
                                  reasonably achievable using best-in-class management
                                  practices.” Defendant Gerber claimed that its “efforts with the
                                  Council represent our commitment to the safety of the baby
                                  food category.”

                 Since at least   Gerber rice cereals will help support “learning ability”
                 9/30/2020
                                  Gerber Clean Field Farming Standards ensure that its baby
                                  foods are “safe and wholesome.”

                 10/12/2020       Gerber Clean Field Farming Standards allow it to “ensure that
                                  [our produce is] safe and wholesome for baby.”

                 Since at least   Gerber knows that parents want “the very best for your little
                 11/25/2020       one to ensure she reaches her full potential, and so do we.”

                                  Gerber represents to parents that it has adopted “super strict”
                                  farming practices “to ensure that their fruit and vegetable
                                  purees are not only nutritious, but also wholesome and safe
                                  for even the littlest bodies.”




Page 114 - Class Action Complaint
        Case 3:21-cv-01275-IM       Document 1       Filed 08/26/21     Page 115 of 123




 Defendant       Date             Representation in Furtherance of the Scheme to Defraud

                                  Gerber believes “that little ones deserve the highest standards
                                  set just for them” guides its mission to “deliver the very best
                                  fruits and veggies.”

                                  Gerber represents that its growing standards are the “strictest
                                  in the world” to ensure “quality control” because “what you
                                  get out is what you put in.”

                                  Gerber’s Clean Field Farming process “ensure[s] our purees
                                  are not only nutritious, but also wholesome and safe for every
                                  tiny tummy.”

                 ~2/4/2021        Gerber has “been working together with other industry
                                  members, the Environmental Defense Fund, Healthy Babies
                                  Bright Futures and Cornell University” to identify “best
                                  agricultural practices” and create “a voluntary industry
                                  standard to reduce heavy metal levels in baby foods to the
                                  lowest level possible.”

                                  Gerber stated that “all of its food meets its safety standards,
                                  which it says are among the strictest in the world.”

                 2/5/2021         Gerber’s standards “are among the strictest in not just the US,
                                  but the world… where government standards don’t currently
                                  exist, we develop our own rigorous standards.”

                 ~2/5/2021        “We want to reassure parents Beech-Nut products are safe and
                                  nutritious…. We look forward to continuing to work with the
                                  FDA, in partnership with the Baby Food Council…”

 Hain            Since at least   Products are “time-trusted and safe” and “made from pure
                 5/16/2016        ingredients to help children grow up strong and healthy”

                                  Hain knew that parents cared about whether “potentially
                                  harmful” contaminants were in their products because it noted
                                  that its food is “produced without the use of potentially
                                  harmful pesticides” but Hain omits that the products do
                                  contain other “potentially harmful” contaminants, namely
                                  toxic heavy metals

                 Since at least   Hain “recognized the importance of wholesome, pure
                 6/1/2019         nourishment for babies” so its products are “created with care,
                                  using pure, simple ingredients found in nature.” Because of
                                  this “principle,” Hain tells parents that they “can trust Earth’s




Page 115 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1      Filed 08/26/21      Page 116 of 123




 Defendant       Date             Representation in Furtherance of the Scheme to Defraud

                                  Best® products to be safe for your baby and safe for the
                                  environment.”

                 Since at least   Hain has a “rigorous quality assurance process” which allows
                 7/18/2019        them to provide “better-for-baby products that are pure, safe
                                  and sustainable.”

                                  “rigorous product testing” as a “guarantee” to parents of the
                                  “quality and safety” of Earth’s Best products

                                  Hain’s “Promise” to produce “pure, quality products you can
                                  trust.”

                 12/11/2019       Hain’s membership in the Baby Food Council is an indicator
                                  of its commitment “to producing safe, nutritious, high-quality
                                  baby food products.”

                 2/4/2021         “Our rigorous internal standards and testing procedures
                                  ensure Earth’s Best products meet or exceed the current
                                  federal guidelines.”

                                  “Nothing is more important to Earth’s Best than the trust and
                                  confidence of parents that our organic products provide safe
                                  nutrition for healthy babies.”

 Nurture         7/2/2019         Nurture holds its “ingredients to the highest standards,
                                  because your baby deserves the best.”

                 7/17/2019        Nurture’s Happy Baby Superfood Puffs “support brain
                                  health”

                 8/16/2019        Nurture “partner[s] with pediatricians, dietitians, and
                                  children’s health experts [it] trust[s]—so your family can trust
                                  our organic food.”

                 11/25/2019       Nurture represented that consumers “can skip all these
                                  chemicals when you buy organic food”

                 12/18/2019       Nurture’s membership in the Baby Food Council is an
                                  indication of its commitment to “reduce heavy metals in baby
                                  food products as low as reasonably achievable using best-in-
                                  class management practices.”

                 Since at least   Customers can have “peace of mind” because Nurture
                 8/13/2020        “source[s] high-quality organic ingredients” and has “rigorous



Page 116 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 117 of 123




 Defendant       Date             Representation in Furtherance of the Scheme to Defraud

                                  and uncompromising quality standards” so consumers “can
                                  feel confident” in what they are feeding their family.

                                  Nurture emphasizes that it goes beyond USDA organic
                                  standards because it knows that what children eat in the first
                                  few years of life is “crucial.” Nurture assures parents that it
                                  holds itself to “strict standards” to help children “grow healthy
                                  and strong” through “test[ing] and thoroughly analyz[ing]
                                  every batch of food.”

                                  Parents can “trust” its organic food because Nurture
                                  “partner[s] with pediatricians, dietitians, and children’s health
                                  experts.”

                 2/5/2021         “We can say with the utmost confidence that all Happy Family
                                  Organics products are safe for babies and toddlers to enjoy,
                                  and we are proud to have best-in-class testing protocols in our
                                  industry.”

                 Since at least   “We can say with the utmost confidence that all Happy Family
                 2/5/2021         Organics products are safe for babies and toddlers to enjoy
                                  and we are proud to have best-in-class testing protocols in our
                                  industry. We only sell products that have been rigorously
                                  tested and we do not have products in-market with
                                  contaminant ranges outside of the limits set by the FDA.”



                 ii. Defendants used the interstate wires to communicate with one another via

                     email or telephone regarding the Baby Food Council.

                iii. The Baby Food Council website was created on or around January 2019.

                     This website uses the interstate wires to suggest a legitimate entity that is

                     engaged in meaningful activity.

                iv. Defendants used email and interstate wires to send letters to the U.S. House

                     of Representatives in December 2019 to perpetuate their false pretenses,

                     misrepresentations, promises, half-truths, and omissions.




Page 117 - Class Action Complaint
       Case 3:21-cv-01275-IM         Document 1      Filed 08/26/21     Page 118 of 123




                   v. Defendants used email and interstate wires to issue press releases, set forth

                      above, on or around February 4, 2021, to deny the food fraud that Congress

                      uncovered and to lull their victims into believing this fraud had stopped.

                      Without use of the interstate wires, Defendants could not have

                      communicated with Plaintiffs or the class either when marketing and

                      advertising their products or when denying and covering up their scheme to

                      defraud.

                  vi. Defendants have coordinated their cover-up schemes with each other and

                      the Baby Food Council over email and telephone calls throughout February

                      2021.

                 vii. Because the emails and telephone calls of Defendants are in their exclusive

                      possession and are not publicly available, discovery is needed for Plaintiffs

                      to plead the exact dates and names of the persons who made these

                      communications.

       312.    This pattern of racketeering is open-ended and remains ongoing to this day. Only

by pursuing this lawsuit and financially punishing Defendants will the pattern of racketeering at

issue here finally cease. Defendants continue to deny their ongoing food fraud and have not

recalled the dangerous baby food products that they have sold and continue to sell in interstate

commerce in all 50 states.

       313.    The predicate acts are all related because they were all done in furtherance of the

same overall goal and common purpose of the RICO enterprise: to allow Defendants to sell baby

food without engaging in safe (and more costly) food production, manufacturing, and processing.

The predicate acts allowed Defendants to cut corners and save millions of dollars, which translated




Page 118 - Class Action Complaint
        Case 3:21-cv-01275-IM         Document 1       Filed 08/26/21     Page 119 of 123




into bigger bonuses for their executives, higher stock prices, and more dividends and distributions

for their companies.

       314.      The predicate acts have not ceased and will continue until this Court awards relief.

By pursuing this RICO claim, Plaintiffs further hope to prompt criminal investigations and

prosecutions by state and federal prosecutors.

              D. Causation and Damages

       315.      There is a direct and straight line from the scheme to defraud to the damages

suffered. The Defendants marketed and advertised directly to the purchasers and parents in the

Class. No other group was the focus of this advertising, and no other group can sue for this RICO

claim. Likewise, once their schemes to defraud were exposed by Congress, Defendants continued

to speak through press releases and newspapers to consumers.

       316.      There are no intervening steps or causes that could have prevented or altered, or

even interfered with, the fraud the Defendants committed using the Baby Food Council as an

enterprise.

       317.      All Plaintiffs and members in the class purchased contaminated baby food in

reasonable reliance upon the market conduct, representations, statements, promises, and

suggestions made in the advertisements and marketing campaigns of Defendants.

       318.      Defendants not only made specific material misstatements of fact, but they also

engaged by fraud by omission, fraud by half-truth, and fraudulent concealment. Every member of

the class was a victim of the schemes to defraud through one of these forms of fraud.

       319.      But for the fraudulent marketing and advertising, and but for the fraudulent cover-

up campaign (using the Baby Food Council as proof of Defendants’ legitimacy), the purchasers

and parents in the Class would not have bought the contaminated products and would not continue

to buy them today.


Page 119 - Class Action Complaint
        Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21     Page 120 of 123




        320.   By reason of, and as a result of, the conduct of Defendants, Plaintiff and Class

members have been injured in their property (money is property) by purchasing “essentially

worthless” products that failed to meet their essential and marketed/advertised purpose: being

healthy, pure, natural, and safe. Given that the product is baby food, and children and babies are

particularly vulnerable, Defendants knew that the safety, contents, and purity of the food being

sold was especially important. Indeed, they tailored their marketing and sales communications

directly to this issue, preying on the purchasers’ vulnerability and desperation as parents to do

everything possible to feed their children healthy and safe food. Defendants exploited that

vulnerability, knowing that Plaintiffs and the class had (and have) no way of uncovering the fraud

at issue.

        321.   It was foreseeable—and, indeed, fully known—to Defendants that Plaintiffs and

the Class members would not have purchased the contaminated food products had Defendants

fully disclosed all known facts about the baby food products. Defendants purposefully omitted

material facts from their advertisements and made sure that Plaintiffs and the Class never were

fully aware of all facts and circumstances.

        322.   Defendants’ violations of 18 U.S.C. § 1962(c) and (d) have directly and

proximately caused injuries and damages to Plaintiff and Class members. Plaintiff and Class

members are entitled to bring this action for three times their actual damages, as well as costs and

reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(a) and (c).

        323.   If a Defendant is not guilty as a primary RICO violator under § 1962(c), it is liable

for conspiring to violate RICO by engaging in the same schemes to defraud set forth above.

        324.   Each Defendant violated § 1962(d) by agreeing to participate, directly or indirectly,

in the schemes to defraud outlined above.




Page 120 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1       Filed 08/26/21      Page 121 of 123




                                DEMAND FOR JURY TRIAL

       325.   Plaintiffs are entitled to and hereby demand a jury trial in this matter.

                                    PRAYER FOR RELIEF

       326.   Wherefore, Plaintiffs respectfully request that this Court will:

              a. Enter judgment against Defendants, jointly and severally, in such amounts as

                 will fully and adequately compensate Plaintiffs for the damages they have

                 suffered, in an amount to be determined at trial;

              b. Award Plaintiffs damages and treble damages under the RICO Act;

              c. Award Plaintiffs injunctive relief that requires Defendants to test and inspect

                 final baby food prior to sale and establish supervision and compliance protocols

                 that prevent the sale of baby food products contaminated with unsafe levels of

                 toxic heavy metals;

              d. Award Plaintiffs pre-judgment and post-judgment interest;

              e. Award Plaintiffs their actual expenses of litigation, including reasonable

                 attorney’s fees;

              f. Appoint Plaintiffs as class representatives;

              g. Appoint Plaintiffs’ counsel as counsel for the class;

              h. Award Plaintiffs such other and further relief as the Court deems just and

                 proper.




Page 121 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1   Filed 08/26/21     Page 122 of 123




                                          Respectfully submitted,
                                          s/ John C. Rake

                                          John C. Rake, OSB #105808
                                          jrake@lvklaw.com
                                          Larkins Vacura Kayser LLP
                                          121 SW Morrison Street, Suite 700
                                          Portland, Oregon 97204
                                          Telephone: 503-222-4424


                                          Ruth Anne French-Hodson, KS #28492 (pro hac vice
                                          forthcoming)
                                          SHARP LAW, LLP
                                          4820 W. 75th Street
                                          Prairie Village, KS 66208
                                          (913) 901-0505
                                          (913) 901-0419 fax
                                          rafrenchhodson@midwest-law.com

                                          Attorneys for Plaintiffs Kathryn Gavula and
                                          Barbara Wicker




Page 122 - Class Action Complaint
       Case 3:21-cv-01275-IM        Document 1    Filed 08/26/21    Page 123 of 123




                                APPENDIX OF EXHIBITS

Exhibit A: Staff Report, Subcommittee on Economic and Consumer Policy of the Committee on
Oversight and Reform, U.S. House of Representatives, Baby Foods Are Tainted with Dangerous
Levels of Arsenic, Lead, Cadmium, and Mercury (February 4, 2021)

Exhibit B: Healthy Babies Bright Futures, What’s In My Baby’s Food?, Oct. 2019.

Exhibit C: Clean Label Project, Baby Food: A Puree of Plasticizers and Heavy Metals, Aug. 10.
2020.

Exhibit D: Letter from the President and CEO of Beech-Nut Nutrition Company to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and
Reform (Dec. 6, 2019)

Exhibit E: Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on
Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 18, 2019)

Exhibit F: Letter from Kelly B. Kramer, Counsel for The Hain Celestial Group, Inc. to Chairman
Raja Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight
and Reform (Dec. 11, 2019)

Exhibit G: Letter from the Chief Executive Officer of Gerber Products Company to Chairman
Raja Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight
and Reform (Dec. 19, 2019)

Exhibit H: Letter from Thomas J. Perrelli, Counsel for Campbell to Chairman Raja
Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and
Reform (Dec. 11, 2019)

Exhibit I: Hain slideshow to FDA.




Page 123 - Class Action Complaint
